UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 470 Park Avenue South New York, NY 10016 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period: March 31, 2013 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - March 31, 2013 (Unaudited) Identifier COMMON STOCKS - 88.68% Shares Value Administrative and Support Services - 0.77% CRMZ CreditRiskMonitor.com, Inc. $ CTRP Ctrip.com International Ltd. - ADR*^ EXPE Expedia, Inc. IILG Interval Leisure Group, Inc. Broadcasting (except Internet) - 18.05% CBS CBS Corporation - Class B DISCA Discovery Communications, Inc. - Class A*^ SNI Scripps Networks Interactive - Class A^ SIRI Sirius XM Radio, Inc.^ STRZA Starz - Liberty Capital* TWX Time Warner,Inc.^ VIAB Viacom Inc. - Class B DIS The Walt Disney Company^ YOKU Youku.com, Inc. - ADR*^ Computer and Electronic Product Manufacturing - 1.07% AAPL Apple Inc. QCOM QUALCOMM Inc. ZNGA Zynga, Inc. - Class A*^ Credit Intermediation and Related Activities - 0.11% TREE Tree.com, Inc.^ Data Processing, Hosting and Related Services - 0.12% CSGP CoStar Group, Inc.* Data Processor - 3.56% MA MasterCard, Inc. - Class A VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A^ Defense - 2.68% CACI CACI International, Inc. - Class A*^ MANT ManTech International Corporation - Class A^ E-Commerce - 2.83% IACI IAC/InterActiveCorp Gaming - 1.48% 200 HK Melco International Development Limited Global Exchanges - 1.09% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry 8697 JP Japan Exchange Group Inc. JSE SJ JSE Limited SGX SP Singapore Exchange Limited Holding Company - 11.27% GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR*+ - IEP Icahn Enterprises LP JSHLY Jardine Strategic Holdings Limited - ADR LMCA Liberty Media Corporation* LVNTA Liberty Ventures - Series A* Insurance Carriers and Related Activities - 0.00% AFSI AmTrust Financial Services, Inc.^ Motion Picture and Sound Recording Industries - 2.22% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 1.79% AN AutoNation, Inc.*^ Non-Store Retailers - 9.75% CPRT Copart, Inc.* EBAY eBay, Inc.* HSNI HSN, Inc. LINTA Liberty Interactive Corporation - Class A* OSTK Overstock.com, Inc.*^ RBA Ritchie Bros. Auctioneers, Inc.^ SOHU Sohu.com Inc.* BID Sotheby's Other Exchanges - 0.35% FTIS LI Financial Technologies (India) Ltd. - GDR URB/A CN Urbana Corporation - Class A* Other Information Services - 6.33% GOOG Google Inc. - Class A* NTES NetEase.com Inc. - ADR^ SINA SINA Corporation* YHOO Yahoo! Inc.* Performing Arts, Spectator Sports, and Related Industries - 4.30% LYV Live Nation Entertainment, Inc.*^ MSG The Madison Square Garden Company - Class A* Professional, Scientific, and Technical Services - 1.61% CTSH Cognizant Technology SolutionsCorporation - Class A* ICGE ICG Group Inc.* INFY Infosys Technologies Limited - ADR^ MWW Monster Worldwide, Inc.*^ WYY WidePoint Corp.* Publishing Industries (except Internet) - 0.55% SSP The E.W. Scripps Company - Class A* Rental and Leasing Services - 0.51% CDCO Comdisco Holding Company, Inc.* Satellite Telecommunications - 13.53% DISH DISH Network Corp. - Class A SATS EchoStar Corporation - Class A* LBTYK Liberty Global, Inc. - Series C*^ LORL Loral Space & Communications Inc. 2008 HK Phoenix Satellite Television Holdings Limited VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.23% CBOE CBOE Holdings Inc. ICE IntercontinentalExchange Inc.*^ MKTX MarketAxess Holdings,Inc. Security Systems Services - 1.22% ASCMA Ascent Capital Group LLC - Class A* Special Purpose Entity - 0.00% ADPAO Adelphia Contingent Value Vehicle CVV Series ACC-4 Int*+ - ADPAL Adelphia Recovery Trust Series ACC-6 E/F Int*+ - - Telecommunications - 0.98% CHU China Unicom (Hong Kong) Limited - ADR^ HTHKY Hutchison Telecommunications Hong Kong Holdings Limited - ADR^ ICTG ICTC Group Inc.* U.S. Equity Exchanges - 0.44% NYX NYSE Euronext Warehousing and Storage - 0.84% IRM Iron Mountain Inc. TOTAL COMMON STOCKS (cost $98,604,849) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ $ - 006ESC958 Adelphia Communications Corp. Preferred*+ - TOTAL ESCROW NOTES (cost $0) - RIGHTS - 0.49% Shares Rental and Leasing Services - 0.49% CDCOR Comdisco Holding Company, Inc. Expiration Date: 12/31/2050 Strike Price: $1.00*# TOTAL RIGHTS (cost $2,643,576 ) SHORT-TERM INVESTMENTS - 9.77% Principal Amount Commercial Paper - 4.90% U.S. Bank N.A. 0.02%, 04/01/2013 $ Money Market Funds - 4.87% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $17,156,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 23.75% Money Market Funds - 23.75% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $41,702,613) TOTAL INVESTMENTS - 122.69% (cost $160,107,038)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2013.Total loaned securities had a market value of $40,792,247 at March 31, 2013. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of March 31, 2013. ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) The cost basis of investments for federal tax purposes at March 31, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Global Portfolio Portfolio of Investments - March 31, 2013 (Unaudited) Identifier COMMON STOCKS - 90.93% Shares Value Apparel Manufacturing - 3.04% MC FP LVMH Moet Hennessy Louis Vuitton SA $ Arts, Entertainment, and Recreation - 0.15% 585 HK Imagi International Holdings Limited* Asset Management - 16.40% APO Apollo Global Management LLC - Class A BNB CN BAM Investments Ltd.* BX The Blackstone Group LP BAM Brookfield Asset Management Inc. - Class A^ DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. OAK Oaktree Capital Group LLC^ ONEXF Onex Corporation RCP LN RIT Capital Partners plc 806 HK Value Partners Group Limited Beverage and Tobacco Product Manufacturing - 0.16% CWGL Crimson Wine Group Ltd.*^ Broadcasting (except Internet) - 0.78% STRZA Starz - Liberty Capital* Building Material and Garden Equipment and Supplies Dealers - 0.00% OSH Orchard Supply Hardware Stores Corporation - Class A*^ Construction of Buildings - 3.14% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A^ Crop Production - 0.21% CRESY Cresud S.A.C.I.F.y A. - ADR Electronics and Appliance Stores - 0.92% SHOS Sears Hometown and Outlet Stores Inc.* European Exchanges - 0.97% BME SM Bolsas y Mercados Espanoles Gaming - 2.43% WYNN Wynn Resorts Limited General Merchandise Stores - 2.57% JCP J.C. Penney Company, Inc.^ SEARF Sears Canada Inc.^ SHLD Sears Holdings Corporation*^ Global Exchanges - 1.79% BVMF3 BZ BM&FBOVESPA SA EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry SGX SP Singapore Exchange Limited Holding Company - 21.83% BOL FP Bollore SA HPAR SP Haw Par Corporation Limited IEP Icahn Enterprises LP JS SP Jardine Strategic Holdings Limited LUK Leucadia National Corporation LMCA Liberty Media Corporation* LVNTA Liberty Ventures - Series A* Insurance Carriers and Related Activities - 2.72% FFH CN Fairfax Financial Holdings Limited GLRE Greenlight Capital Re, Ltd. - Class A*^ Jewelry, Watch, Precious Stone, and Precious Metal Merchant Wholesalers - 3.87% CFR VX Compagnie Financiere Richemont SA Lessors of Nonresidential Buildings (except Miniwarehouses) - 2.15% RSE Rouse Properties, Inc.^ Merchant Wholesalers, Nondurable Goods - 1.14% GLEN LN Glencore International PLC Mining (except Oil and Gas) - 1.06% ELT AU Elementos Limited* FNV Franco-Nevada Corporation NCQ NovaCopper Inc.* NG NovaGold Resources Inc.* Motion Picture and Sound Recording Industries - 1.68% DWA DreamWorks Animation SKG, Inc. - Class A*^ Non-Store Retailers - 1.84% LINTA Liberty Interactive Corporation - Class A* Oil and Gas - 1.25% TPL Texas Pacific Land Trust Oil and Gas Extraction - 3.42% CNQ Canadian Natural Resources Ltd. CLR Continental Resources, Inc.* MPNG FP Maurel et Prom Nigeria* POU CN Paramount Resources Ltd. - Class A* TOU CN Tourmaline Oil Corp.* Professional, Scientific, and Technical Services - 0.11% ICLL AV Intercell AG* Publishing Industries (except Internet) - 0.07% PRS SM Promotora de Informaciones S.A. - Class A* Real Estate - 8.97% ABP AU Abacus Property Group BRE CN Brookfield Real Estate Services, Inc. CWT-U CN Calloway - REIT CIT SP City Developments Limited FCE/A Forest City Enterprises, Inc. - Class A* UOL SP UOL Group Limited Restaurants - 4.92% BKW Burger King Worldwide Inc.^ WEN The Wendy's Company^ Satellite Telecommunications - 0.57% DISH DISH Network Corp. - Class A Support Activities for Transportation - 2.77% 694 HK Beijing Capital International Airport Company Limited - Class H TOTAL COMMON STOCKS (cost $6,057,983) PREFERRED STOCKS - 0.00% Building Material and Garden Equipment and Supplies Dealers - 0.00% OSHUS Orchard Supply Hardware Stores Corporation - Series A*^ TOTAL PREFERRED STOCKS (cost $192) WARRANTS - 0.01% Oil and Gas and Consumable Fuels - 0.01% MAUBS FP Etablissements Maurel et Prom Expiration Date: 6/30/2014 Expiration Price: $14.20* TOTAL WARRANTS (cost $0) SHORT-TERM INVESTMENTS - 9.36% Principal Amount Commercial Paper - 4.74% U.S. Bank N.A. 0.02%, 04/01/2013 $ Money Market Funds - 4.62% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $740,797) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 16.16% Money Market Funds - 16.16% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $1,278,632) TOTAL INVESTMENTS - 116.46% (cost $8,077,604)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2013.Total loaned securities had a market value of $1,220,660 at March 31, 2013. b - The rate quoted is the annualized seven-day yield as of March 31, 2013. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at March 31, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Investments - March 31, 2013 (Unaudited) Identifier COMMON STOCKS - 92.54% Shares Value Apparel Manufacturing - 0.13% LTD L Brands, Inc. $ LVMUY LVMH Moet Hennessy Louis Vuitton SA - ADR Asset Management - 6.72% APO Apollo Global Management LLC - Class A BNBMF BAM Investments Ltd.* BAM Brookfield Asset Management Inc. - Class A^ CG The Carlyle Group LP DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. KKR KKR & Co. L.P.^ OAK Oaktree Capital Group LLC^ ONEXF Onex Corporation RCP LN RIT Capital Partners plc 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Beverage and Tobacco Product Manufacturing - 0.17% BF/A Brown-Forman Corporation - Class A CWGL Crimson Wine Group Ltd.*^ PM Philip Morris International, Inc. Broadcasting (except Internet) - 8.54% CBS CBS Corporation - Class B DISCA Discovery Communications, Inc. - Class A*^ SNI Scripps Networks Interactive - Class A STRZA Starz - Liberty Capital* VIAB Viacom Inc. - Class B Building Material and Garden Equipment and Supplies Dealers - 0.01% OSH Orchard Supply Hardware Stores Corporation - Class A*^ Chemical Manufacturing - 1.13% OPK OPKO Health, Inc.*^ SIAL Sigma-Aldrich Corporation^ VHI Valhi, Inc.^ Construction of Buildings - 0.17% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A^ Credit Intermediation and Related Activities - 0.00% UCBHQ UCBH Holdings, Inc.*^+ - E-Commerce - 0.19% IACI IAC/InterActiveCorp Electronics and Appliance Stores - 0.41% SHOS Sears Hometown and Outlet Stores Inc.* Gaming - 4.38% LVS Las Vegas Sands Corp. MGM MGM Resorts International* WYNN Wynn Resorts Limited^ General Merchandise Stores - 3.00% FDO Family Dollar Stores, Inc. JCP J.C. Penney Company, Inc.^ SEARF Sears Canada Inc.^ SHLD Sears Holdings Corporation*^ Global Exchanges - 0.91% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry 8697 JP Japan Exchange Group Inc. JSE SJ JSE Limited Holding Company - 16.50% BOL FP Bollore SA GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR*+ - IEP Icahn Enterprises LP JSHLY Jardine Strategic Holdings Limited - ADR LUK Leucadia National Corporation LMCA Liberty Media Corporation - Class A* LVNTA Liberty Ventures - Series A* Insurance Carriers and Related Activities - 1.13% MKL Markel Corporation*^ Lessors of Nonresidential Buildings (except Miniwarehouses) - 7.29% ALX Alexander's, Inc. - REIT^ HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Lessors of Residential Buildings and Dwellings - 1.87% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 0.08% CFX Colfax Corporation*^ Manufactured Brands - 2.28% JAH Jarden Corporation* Merchant Wholesalers, Nondurable Goods - 0.01% GLEN LN Glencore International PLC NOBGY Noble Group Limited - ADR^ Mining (except Oil and Gas) - 1.48% FNV Franco-Nevada Corporation^ Motion Picture and Sound Recording Industries - 3.51% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 4.87% AN AutoNation, Inc.*^ Non-Store Retailers - 2.41% LINTA Liberty Interactive Corporation - Class A* Oil and Gas - 1.87% TPL Texas Pacific Land Trust Oil and Gas Extraction - 4.28% CNQ Canadian Natural Resources Ltd. CLR Continental Resources, Inc.*^ TOU CN Tourmaline Oil Corp.* WPX WPX Energy Inc.*^ Other Exchanges - 0.05% URB/A CN Urbana Corporation - Class A* Other Information Services - 0.00% GOOG Google Inc. - Class A* 30 Performing Arts, Spectator Sports, and Related Industries - 2.41% LYV Live Nation Entertainment, Inc.*^ Real Estate - 4.97% CWT-U CN Calloway - REIT FCE/A Forest City Enterprises, Inc. - Class A* 10 HK Hang Lung Group Limited 12 HK Henderson Land Development Company Limited VNO Vornado Realty Trust - REIT Restaurants - 1.53% BKW Burger King Worldwide Inc.^ WEN The Wendy's Company^ Satellite Telecommunications - 4.71% DISH DISH Network Corp. - Class A SATS EchoStar Corporation - Class A* LORL Loral Space & Communications Inc. VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.94% CBOE CBOE Holdings Inc. Security System Services - 0.13% ASCMA Ascent Capital Group LLC - Class A* Support Activities for Transportation - 2.21% 694 HK Beijing Capital International Airport Company Limited - Class H 357 HK Hainan Meilan International Airport Company Limited - Class H Utilities - 0.25% BIP Brookfield Infrastructure Partners LP TOTAL COMMON STOCKS (cost $780,619,302) PREFERRED STOCKS - 0.00% Building Material and Garden Equipment and Supplies Dealers - 0.00% OSHUS Orchard Supply Hardware Stores Corporation - Series A*^ TOTAL PREFERRED STOCKS (cost $42,130) Principal CONVERTIBLE BONDS - 0.49% Amount Value Real Estate - 0.49% 345550AK3 Forest City Enterprises, Inc. 3.625%, 10/15/2014 $ TOTAL CONVERTIBLE BONDS (cost $3,805,389) SHORT-TERM INVESTMENTS - 7.04% Commercial Paper - 4.47% U.S. Bank N.A. 0.02%, 04/01/2013 Money Market Funds - 2.57% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $70,979,097) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 22.96% Money Market Funds - 22.96% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $231,651,200) TOTAL INVESTMENTS - 123.03% (cost $1,087,097,118)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2013.Total loaned securities had a market value of $223,143,116 at March 31, 2013. + - Security is considered illiquid and was fair valued.The aggregate value of such securities is $0 or 0.00% of net assets. b- The rate quoted is the annualized seven-day yeild as of March 31, 2013. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at March 31, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Medical Portfolio Portfolio of Investments - March 31, 2013 (Unaudited) Identifier COMMON STOCKS - 97.66% Shares Value Ambulatory Health Care Services - 0.00% AVXT AVAX Technologies,Inc.* $ Chemical Manufacturing - 3.00% AGEN Agenus, Inc.* ALKS Alkermes PLC*^ APHB Ampliphi Biosciences Corp.* MMRF MMRGlobal Inc.* Computer and Electronic Product Manufacturing - 0.00% TGX Theragenics Corporation* Pharmaceutical and Biotechnology - 88.99% ABT Abbott Laboratories ABBV AbbVie Inc. AEZS AEterna Zentaris Inc.*^ ARNA Arena Pharmaceuticals, Inc.*^ ATB CN Atrium Innovations Inc.* BIIB Biogen Idec, Inc.* BPAX BioSante Pharmaceuticals, Inc.*^ BMY Bristol-Myers Squibb Company CLDX Celldex Therapeutics Inc.* CBST Cubist Pharmaceuticals, Inc.*^ DNDN Dendreon Corporation*^ LLY Eli Lilly & Company EPCT EpiCept Corporation* 58 GSK GlaxoSmithKline plc - ADR ISIS Isis Pharmaceuticals, Inc.*^ ISA CN Isotechnika Pharma Inc.* JNJ Johnson & Johnson^ LIFE Life Technologies Corporation* MAXY Maxygen, Inc. MRK Merck & Co., Inc. MYRX Myrexis Inc.^ COX FP NicOx SA* NVS Novartis AG - ADR ONTY Oncothyreon,Inc.*^ PTIE Pain Therapeutics, Inc.^ PFE Pfizer, Inc. PGNX Progenics Pharmaceuticals, Inc.* SNY Sanofi - ADR SCR Simcere Pharmaceutical Group - ADR*^ TELK Telik, Inc.* VICL Vical Inc.*^ VPHM ViroPharma Inc.*^ Professional, Scientific, and Technical Services - 5.67% AFFX Affymetrix, Inc.*^ AMRI Albany Molecular Research, Inc.* CDXS Codexis, Inc.* PACB Pacific Biosciences of California Inc.* TOTAL COMMON STOCKS (cost $17,719,070 ) RIGHTS - 0.15% Funds, Trusts, and Other Financial Vehicles - 0.01% LGNYZ Ligand Pharmaceuticals Inc. LGNXZ Ligand Pharmaceuticals Inc.* LGNDZ Ligand Pharmaceuticals Inc.* LGNZZ Ligand Pharmaceuticals Inc.* Pharmaceutical and Biotechnology - 0.14% GCVRZ Sanofi* TOTAL RIGHTS (cost $0) SHORT-TERM INVESTMENTS - 2.42% Principal Amount Commercial Paper - 2.12% U.S. Bank N.A. 0.02%, 04/01/2013 $ Money Market Funds - 0.30% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $478,754) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 26.38% Money Market Funds - 26.38% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $5,223,201) TOTAL INVESTMENTS - 126.61% (cost $23,421,025)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2013.Total loaned securities had a market value of $4,894,740 at March 31, 2013. b - The rate quoted is the annualized seven-day yield as of March 31, 2013. ADR - American Depository Receipt. (a) The cost basis of investments for federal tax purposes at March 31, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Small Cap Opportunities Portfolio Portfolio of Investments - March 31, 2013 (Unaudited) Identifier COMMON STOCKS - 97.29% Shares Value Asset Management - 13.19% BNBMF BAM Investments Ltd.* $ DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Ltd. OCX CN Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Automobile and Other Motor Vehicle Merchant Wholesalers - 0.50% VTU LN Vertu Motors PLC Broadcasting (except Internet) - 4.37% STRZA Starz - Liberty Capital* Chemical Manufacturing - 3.03% IPAR Inter Parfums, Inc. Construction of Buildings - 4.46% BRP Brookfield Residential Properties Inc.* Credit Intermediation and Related Activities - 0.57% BOKF BOK Financial Corporation Forestry and Logging - 0.02% KEWL Keweenaw Land Association Ltd.* Global Exchanges - 0.77% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry Holding Company - 8.55% IEP Icahn Enterprises LP LVNTA Liberty Ventures - Series A* Insurance Carriers and Related Activities - 4.49% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Ltd. - Class A*^ Lessors of Nonresidential Buildings (except Miniwarehouses) - 12.70% ALX Alexander's, Inc. - REIT HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ FUR Winthrop Realty Trust - REIT Lessors of Residential Buildings and Dwellings - 3.70% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 1.29% CFX Colfax Corporation*^ Manufactured Brands - 7.98% JAH Jarden Corporation* MOV Movado Group, Inc. Merchant Wholesalers, Durable Goods - 0.57% DORM Dorman Products, Inc.^ Mining (except Oil and Gas) - 1.83% IMN CN Inmet Mining Corporation MUX McEwen Mining Inc.*^ Motion Picture and Sound Recording Industries - 5.58% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 1.03% PAG Penske Automotive Group, Inc. Oil and Gas - 4.57% TPL Texas Pacific Land Trust Oil and Gas Extraction - 0.72% BLMC Biloxi Marsh Lands Corporation WPX WPX Energy Inc.*^ Other Exchanges - 0.46% URB/A CN Urbana Corporation - Class A* Performing Arts, Spectator Sports, and Related Industries - 4.88% LYV Live Nation Entertainment, Inc.*^ Publishing Industries (except Internet) - 0.34% PRIS Promotora de Informaciones S.A. - ADR*^ PRIS/B US Promotora de Informaciones S.A. - Class B - ADR* VALU Value Line, Inc.^ Rental and Leasing Services - 0.03% CDCO Comdisco Holding Company, Inc.* Restaurants - 5.61% WEN The Wendy's Company^ Satellite Telecommunications - 1.05% LORL Loral Space & Communications Inc. VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.50% CBOE CBOE Holdings Inc. RHJI BB RHJ International* Security System Services - 4.46% ASCMA Ascent Capital Group LLC - Class A* Telecommunications - 0.04% CIBY CIBL, Inc.* 18 ICTG ICTC Group Inc.* LICT Lynch Interactive Corporation* 16 TOTAL COMMON STOCKS (cost $96,188,373 ) RIGHTS - 0.32% Rental and Leasing Services - 0.32% Comdisco Holding Company, Inc. Expiration Date: 12/31/2050 CDCOR Strike Price: $1.00*^# TOTAL RIGHTS (cost $1,296,169 ) Principal SHORT-TERM INVESTMENTS - 3.92% Amount Commercial Paper - 3.20% U.S. Bank N.A. 0.02%, 04/01/2013 $ Money Market Funds - 0.72% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $4,893,447 ) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 21.82% Money Market Funds - 21.82% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $27,242,339 ) TOTAL INVESTMENTS - 123.35% (cost $129,620,328)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2013.Total loaned securities had a market value of $25,733,364 at March 31, 2013. b - The rate quoted is the annualized seven-day yield as of March 31, 2013. # - Contingent value right (contingent upon profitability of company). ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at March 31, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Market Opportunities Portfolio Portfolio of Investments - March 31, 2013 (Unaudited) Identifier COMMON STOCKS - 91.17% Shares Value Asset Management - 30.40% APO Apollo Global Management LLC - Class A^ $ BNBMF BAM Investments Ltd.* BX The Blackstone Group LP BAM Brookfield Asset Management Inc. - Class A^ CG The Carlyle Group LP CNS Cohen & Steers, Inc.^ DDEJF Dundee Corporation - Class A* EV Eaton Vance Corp.^ JZCP LN JZ Capital Partners Ltd. KKR KKR & Co. LP^ OAK Oaktree Capital Group LLC^ OZM Och-Ziff Capital Management Group - Class A^ ONEXF Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. TROW T. Rowe Price Group, Inc. 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.* Beverage and Tobacco Product Manufacturing - 0.09% CWGL Crimson Wine Group Ltd.*^ Construction of Buildings - 0.72% BRP Brookfield Residential Properties Inc.* Credit Intermediation and Related Activities - 0.31% BBCN BBCN Bancorp, Inc. EWBC East West Bancorp, Inc. UCBHQ UCBH Holdings, Inc.*^+ - Data Processor - 4.59% FISV Fiserv, Inc.*^ MA MasterCard, Inc. - Class A V Visa, Inc. - Class A^ Electronics and Appliance Stores - 0.05% SHOS Sears Hometown and Outlet Stores Inc.* European Exchanges - 0.65% DB1 GR Deutsche Boerse AG Gaming - 1.79% LVS Las Vegas Sands Corp. General Merchandise Stores - 0.27% SHLD Sears Holdings Corporation*^ Global Exchanges - 4.33% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry 8697 JP Japan Exchange Group Inc. JSE SJ JSE Limited SGX SP Singapore Exchange Limited Holding Company - 11.69% IEP Icahn Enterprises LP LUK Leucadia National Corporation LVNTA Liberty Ventures - Series A* Insurance Carriers and Related Activities - 1.70% AFSI AmTrust Financial Services, Inc.^ FRFHF Fairfax Financial Holdings Limited GLRE Greenlight Capital Re, Ltd. - Class A*^ MKL Markel Corporation*^ PWF CN Power Financial Corporation Lessors of Nonresidential Buildings (except Miniwarehouses) - 8.84% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Mining (except Oil and Gas) - 1.44% FNV Franco-Nevada Corporation^ Non-Store Retailers - 3.95% LINTA Liberty Interactive Corporation - Class A* BID Sotheby's Oil and Gas - 3.95% TPL Texas Pacific Land Trust^ Other Exchanges - 2.01% FTIS LI Financial Technologies (India) Ltd. - GDR IMAREX NO IMAREX ASA NZX NZ NZX Ltd. URB/A CN Urbana Corporation - Class A* Real Estate - 0.66% CWT-U CN Calloway - REIT Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 11.57% CBOE CBOE Holdings Inc. CME CME Group, Inc.^ ICE IntercontinentalExchange Inc.*^ IVZ Invesco Ltd. LSE LN London Stock Exchange Group plc Telecommunications - 0.02% IRDM Iridium Communications, Inc.*^ U.S. Equity Exchanges - 1.94% NDAQ The NASDAQ OMX Group, Inc. NYX NYSE Euronext Utilities - 0.20% BIP Brookfield Infrastructure Partners LP^ TOTAL COMMON STOCKS (cost $38,077,236) MUTUAL FUNDS - 0.02% Funds, Trusts, and Other Financial Vehicles - 0.02% 72201J104 PIMCO Income Strategy Fund II TOTAL MUTUAL FUNDS (cost $6,726) Principal SHORT-TERM INVESTMENTS - 9.04% Amount Commercial Paper - 4.20% U.S. Bank N.A., 0.02%, 04/01/2013 $ Money Market Funds - 4.84% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $4,740,548) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 20.56% Money Market Funds - 20.56% Mount Vernon Securities Lending Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $10,773,600) TOTAL INVESTMENTS - 120.79% (cost $53,598,110)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at March 31, 2013.Total loaned securities had a market value of $10,498,438 at March 31, 2013. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of March 31, 2013. GDR - Global Depository Receipt. REIT - Real Estate Investment Trust. (a) The cost basis of investments for federal tax purposes at March 31, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Investments - March 31, 2013 (Unaudited) Principal Identifier CONVERTIBLE BONDS - 1.49% Amount Value Holding Company - 1.49% 451102AB3 Icahn Enterprises LP 4.000%, 08/15/2013# $ $ TOTAL CONVERTIBLE BONDS (cost $238,039) CORPORATE BONDS - 47.04% Beverage and Tobacco Product Manufacturing - 5.13% 02209SAK9 Altria Group, Inc. 4.125%, 09/11/2015 03523TBL1 Anheuser-Busch InBev Worldwide Inc. 1.500%, 07/14/2014 10138MAH8 Bottling Group LLC 6.950%, 03/15/2014 191216AP5 The Coca-Cola Company 1.500%, 11/15/2015 26138EAM1 Dr. Pepper Snapple Group, Inc. 2.900%, 01/15/2016 761713AV8 Reynolds American, Inc. 1.050%, 10/30/2015 Broadcasting (except Internet) - 4.50% 25459HAY1 DIRECTV Holdings LLC 3.500%, 03/01/2016 25470DAB5 Discovery Communications 3.700%, 06/01/2015 63946BAB6 NBCUniversal Media, LLC 3.650%, 04/30/2015 88732JAQ1 Time Warner Cable Inc. 8.250%, 02/14/2014 92553PAK8 Viacom Inc. 1.250%, 02/27/2015 25468PCU8 The Walt Disney Company 0.450%, 12/01/2015 Chemical Manufacturing - 4.32% 031162AJ9 Amgen Inc. 4.850%, 11/18/2014 260543CA9 The Dow Chemical Company 5.900%, 02/15/2015 Ecolab Inc. 278865AJ9 2.375%, 12/08/2014 278865AN0 1.000%, 08/09/2015 74005PAQ7 Praxair, Inc. 5.250%, 11/15/2014 88166CAA6 Teva Pharmaceuticals Finance 3.000%, 06/15/2015 983024AE0 Wyeth LLC 5.500%, 02/01/2014 Computer and Electronic Product Manufacturing - 3.14% Covidien International Finance SA 22303QAK6 2.800%, 06/15/2015 Hewlett-Packard Co. 428236AT0 6.125%, 03/01/2014 IBM Corp. 459200HD6 0.750%, 05/11/2015 Medtronic, Inc. 585055AR7 3.000%, 03/15/2015 Thermo Fisher Scientific Inc. 883556AS1 3.200%, 05/01/2015 Credit Intermediation and Related Activities - 5.87% American Express Credit Corporation 0258M0CZ0 5.125%, 08/25/2014 Bunge Limited Finance Corp. 120568AM2 5.350%, 04/15/2014 Capital One Financial Corporation 14040HAS4 7.375%, 05/23/2014 Caterpillar Financial Services Corporation 14912L5B3 1.050%, 03/26/2015 General Electric Capital Corp. 36966RS98 5.450%, 06/15/2014 36962G6M1 1.000%, 12/11/2015 24422ERQ4 John Deere Capital Corporation 0.875%, 04/17/2015 69371RK62 PACCAR Financial Corp. 1.050%, 06/05/2015 92976GAB7 Wachovia Bank NA 4.800%, 11/01/2014 Food Manufacturing - 1.87% 205887BH4 ConAgra Foods, Inc. 1.350%, 09/10/2015 487836BG2 KelloggCompany 1.125%, 05/15/2015 Funds, Trusts, and Other Financial Vehicles - 0.94% 65339KAC4 NextEra Energy Capital Holding Inc. 1.611%, 06/01/2014 General Merchandise Stores - 1.40% 22160KAD7 Costco Wholesale Corporation 0.650%, 12/07/2015 931142CX9 Wal-Mart Stores, Inc. 1.500%, 10/25/2015 Health and Personal Care Stores - 0.65% 126650BT6 CVS Caremark Corporation 3.250%, 05/18/2015 Insurance Carriers and Related Activities - 2.55% 74432QAE5 Prudential Financial, Inc. 5.100%, 09/20/2014^ 91324PBX9 UnitedHealth Group Inc. 0.850%, 10/15/2015 WellPoint, Inc. 94973VAQ0 6.000%, 02/15/2014 94973VAZ0 1.250%, 09/10/2015 Management of Companies and Enterprises - 0.63% 38141GDQ4 The Goldman Sachs Group, Inc. 5.250%, 10/15/2013 Merchant Wholesalers, Nondurable Goods - 1.87% 30219GAB4 Express Scripts Holding Company 2.100%, 02/12/2015 581557AY1 McKesson Corp. 0.950%, 12/04/2015 Mining (except Oil and Gas) - 1.25% 067901AE8 Barrick Gold Corporation 1.750%, 05/30/2014 76720AAA4 Rio Tinto Financial USA PLC 1.125%, 03/20/2015 Miscellaneous Manufacturing - 0.08% 418056AR8 Hasbro, Inc. 6.125%, 05/15/2014 Motor Vehicle and Parts Dealers - 0.65% 053332AH5 Autozone, Inc. 6.500%, 01/15/2014 Non-Store Retailers - 2.10% 023135AK2 Amazon.com, Inc. 0.650%, 11/27/2015 278642AD5 eBay, Inc. 0.700%, 07/15/2015 Oil and Gas Extraction - 1.43% 136385AQ4 Canadian Natural Resources Ltd. 1.450%, 11/14/2014 565849AJ5 Marathon Oil Corporation 0.900%, 11/01/2015 Paper Manufacturing - 0.40% 460146CB7 International Paper Co. 7.400%, 06/15/2014 Pipeline Transportation - 0.65% 96950FAB0 Williams Partners LP 3.800%, 02/15/2015 Publishing Industries (except Internet) - 0.65% 00724FAA9 Adobe Systems, Inc. 3.250%, 02/01/2015 Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.82% 472319AD4 JefferiesGroupLLC 5.875%, 06/08/2014 59018SN83 Merrill Lynch & Co. 0.995%, 08/30/2013g 61747WAD1 Morgan Stanley 2.875%, 01/24/2014^ Telecommunications - 1.85% 00206RBL5 AT&T, Inc. 0.800%, 12/01/2015 92857WBA7 Vodafone Group PLC 0.900%, 02/19/2016 Transportation Equipment Manufacturing - 0.63% 913017BY4 United Technologies Corporation 1.200%, 06/01/2015 Utilities - 1.98% 693304AN7 PECO Energy Company 5.000%, 10/01/2014 843646AF7 Southern Power Company 4.875%, 07/15/2015^ Veolia Environnement 4.875%, 05/28/2013# EUR Waste Management and Remediation Services - 0.68% 94106LAT6 Waste Management, Inc. 6.375%, 03/11/2015 TOTAL CORPORATE BONDS (cost $7,627,511) U.S. GOVERNMENT AGENCY ISSUE - 1.85% U.S. Government Agency Issue - 1.85% 3134G3J50 Federal Home Loan Mortgage Corporation, 0.495%, 09/10/2015# TOTAL US GOVERNMENT AGENCY ISSUE (cost $300,072) EXCHANGE TRADED FUNDS - 19.56% Shares Funds, Trusts, and Other Financial Vehicles - 19.56% CSJ iShares Barclays 1-3 Year Credit Bond ETF SCPB SPDR Barclays Short Term Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (cost $3,165,726) WARRANTS - 0.01% Utilities - 0.01% CHC/WS China Hydroelectric Coprporation Expiration Date:1/25/2014 Exercise Price:$15.00* TOTAL WARRANTS (cost $48,000) Principal SHORT-TERM INVESTMENTS - 7.08% Amount Commercial Paper - 3.58% U.S. Bank N.A., 0.02%, 04/01/2013 $ Money Market Funds - 3.50% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $1,146,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 2.00% Money Market Funds - 2.00% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $323,730) TOTAL INVESTMENTS - 79.03% (cost $12,849,078)(a) $ Percentages are stated as a percent of net assets. #- All or a portion of the shares have been committed as collateral for written option contracts. ^- This security or a portion of this security was out on loan at March 31, 2013.Total loaned securities had a market value of $315,616 at March 31, 2013. *- Non-income producing security. g - The rate shown is the purchased yield on a zero coupon bond. b - The rate quoted is the annualized seven-day yield as of March 31, 2013. EUR - Euros. ETF - Exchange Traded Fund. (a) The cost basis of investments for federal tax purposes at March 31, 2013 was as follows@: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Options Written - March 31, 2013 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Accommodation Carnival Corporation CCL140118P00024500 Expiration: January 2014, Exercise Price: $24.50 13 $ CCL140118P00029500 Expiration: January 2014, Exercise Price: $29.50 10 CCL150117P00024500 Expiration: January 2015, Exercise Price: $24.50 33 Starwood Hotels & Resorts Worldwide, Inc. HOT140118P00038000 Expiration: January 2014, Exercise Price: $38.00 15 HOT150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Administrative and Support Services Accenture PLC - Class A ACN140118P00045000 Expiration: January 2014, Exercise Price: $45.00 10 ACN150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Expedia, Inc. EXPE140118P00034480 Expiration: January 2014, Exercise Price: $34.48 15 EXPE150117P00034480 Expiration: January 2015, Exercise Price: $34.48 15 Priceline.com Inc. PCLN140118P00415000 Expiration: January 2014, Exercise Price: $415.00 1 PCLN150117P00410000 Expiration: January 2015, Exercise Price: $410.00 1 Apparel Manufacturing L Brands, Inc. LTD140118P00032000 Expiration: January 2014, Exercise Price: $32.00 11 LTD150117P00032000 Expiration: January 2015, Exercise Price: $32.00 11 Asset Management The Blackstone Group LP BX140118P00015000 Expiration: January 2014, Exercise Price: $15.00 30 BX150117P00012000 Expiration: January 2015, Exercise Price: $12.00 30 KKR & Co. LP KKR150117P00013000 Expiration: January 2015, Exercise Price: $13.00 50 Legg Mason, Inc. LM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 25 Beverage and Tobacco Product Manufacturing Constellation Brands, Inc. - Class A STZ140118P00022500 Expiration: January 2014, Exercise Price: $22.50 30 STZ140118P00032500 Expiration: January 2014, Exercise Price: $32.50 5 STZ150117P00022500 Expiration: January 2015, Exercise Price: $22.50 20 STZ150117P00030000 Expiration: January 2015, Exercise Price: $30.00 5 Molson Coors Brewing Company - Class B TAP140118P00035000 Expiration: January 2014, Exercise Price: $35.00 9 TAP150117P00035000 Expiration: January 2015, Exercise Price: $35.00 23 Philip Morris International, Inc. PM140118P00072500 Expiration: January 2014, Exercise Price: $72.50 10 Broadcasting (except Internet) CBS Corporation - Class B CBS140118P00025000 Expiration: January 2014, Exercise Price: $25.00 13 CBS140118P00032000 Expiration: January 2014, Exercise Price: $32.00 20 CBS150117P00025000 Expiration: January 2015, Exercise Price: $25.00 13 Comcast Corporation - Class A CMCSA 140118P00030000 Expiration: January 2014, Exercise Price: $30.00 11 CMCSA 150117P00028000 Expiration: January 2015, Exercise Price: $28.00 29 Time Warner Inc. TWX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 15 Viacom Inc. - Class B VIAB140118P00047000 Expiration: January 2014, Exercise Price: $47.00 10 VIAB150117P00038000 Expiration: January 2015, Exercise Price: $38.00 15 The Walt Disney Company DIS140118P00045000 Expiration: January 2014, Exercise Price: $45.00 10 DIS150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Building Equipment Contractors Honeywell International Inc. HON150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 Building Material and Garden Equipment and Supplies Dealers Fastenal Company FAST140118P00039500 Expiration: January 2014, Exercise Price: $39.50 8 FAST150117P00032500 Expiration: January 2015, Exercise Price: $32.50 15 FAST150117P00034500 Expiration: January 2015, Exercise Price: $34.50 10 The Home Depot, Inc. HD140118P00055000 Expiration: January 2014, Exercise Price: $55.00 5 HD150117P00050000 Expiration: January 2015, Exercise Price: $50.00 20 Lowe's Companies, Inc. LOW140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 LOW140118P00027000 Expiration: January 2014, Exercise Price: $27.00 5 LOW140118P00030000 Expiration: January 2014, Exercise Price: $30.00 5 LOW150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 LOW150117P00025000 Expiration: January 2015, Exercise Price: $25.00 5 LOW150117P00030000 Expiration: January 2015, Exercise Price: $30.00 5 Chemical Manufacturing Amgen Inc. AMGN140118P00067500 Expiration: January 2014, Exercise Price: $67.50 10 AMGN150117P00060000 Expiration: January 2015, Exercise Price: $60.00 10 Celgene Corporation CELG140118P00052500 Expiration: January 2014, Exercise Price: $52.50 10 CELG150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 The Dow Chemical Company DOW140118P00020000 Expiration: January 2014, Exercise Price: $20.00 25 DOW140118P00023000 Expiration: January 2014, Exercise Price: $23.00 9 DOW150117P00020000 Expiration: January 2015, Exercise Price: $20.00 29 E.I. du Pont de Nemours and Comapny DD140118P00040000 Expiration: January 2014, Exercise Price: $40.00 5 DD150117P00030000 Expiration: January 2015, Exercise Price: $30.00 20 DD150117P00035000 Expiration: January 2015, Exercise Price: $35.00 10 Eastman Chemical Company EMN140118P00045000 Expiration: January 2014, Exercise Price: $45.00 10 EMN140118P00052500 Expiration: January 2014, Exercise Price: $52.50 5 EMN150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Monsanto Company MON140118P00080000 Expiration: January 2014, Exercise Price: $80.00 4 MON140118P00082500 Expiration: January 2014, Exercise Price: $82.50 5 MON150117P00075000 Expiration: January 2015, Exercise Price: $75.00 10 The Mosaic Company MOS140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 MOS140118P00042500 Expiration: January 2014, Exercise Price: $42.50 5 MOS150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Pfizer Inc. PFE150117P00022000 Expiration: January 2015, Exercise Price: $22.00 50 Clothing and Clothing Accessories Stores The Gap, Inc. GPS140118P00027000 Expiration: January 2014, Exercise Price: $27.00 20 Nordstrom, Inc. JWN140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 JWN150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Tiffany & Co. TIF140118P00042500 Expiration: January 2014, Exercise Price: $42.50 10 TIF140118P00045000 Expiration: January 2014, Exercise Price: $45.00 3 TIF140118P00052500 Expiration: January 2014, Exercise Price: $52.50 5 TIF150117P00042500 Expiration: January 2015, Exercise Price: $42.50 13 Computer and Electronic Product Manufacturing Agilent Technologies, Inc. A140118P00028000 Expiration: January 2014, Exercise Price: $28.00 20 A150117P00028000 Expiration: January 2015, Exercise Price: $28.00 20 Altera Corporation ALTR140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 ALTR150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Apple Inc. AAPL140118P00350000 Expiration: January 2014, Exercise Price: $350.00 2 AAPL150117P00350000 Expiration: January 2015, Exercise Price: $350.00 1 Broadcom Corporation - Class A BRCM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 BRCM150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Cisco Systems, Inc. CSCO140118P00013000 Expiration: January 2014, Exercise Price: $13.00 35 CSCO150117P00013000 Expiration: January 2015, Exercise Price: $13.00 35 EMC Corporation EMC150117P00018000 Expiration: January 2015, Exercise Price: $18.00 27 QUALCOMM Inc. QCOM140118P00050000 Expiration: January 2014, Exercise Price: $50.00 15 QCOM140118P00052500 Expiration: January 2014, Exercise Price: $52.50 5 QCOM150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 St. Jude Medical, Inc. STJ140118P00030000 Expiration: January 2014, Exercise Price: $30.00 10 STJ140118P00032500 Expiration: January 2014, Exercise Price: $32.50 10 STJ150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 STJ150117P00030000 Expiration: January 2015, Exercise Price: $30.00 10 Texas Instruments Inc. TXN140118P00020000 Expiration: January 2014, Exercise Price: $20.00 25 TXN150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 Construction of Buildings Lennar Corporation - Class A LEN140118P00027000 Expiration: January 2014, Exercise Price: $27.00 20 LEN140118P00030000 Expiration: January 2014, Exercise Price: $30.00 5 LEN150117P00023000 Expiration: January 2015, Exercise Price: $23.00 8 LEN150117P00028000 Expiration: January 2015, Exercise Price: $28.00 20 Couriers and Messengers FedEx Corp. FDX140118P00087500 Expiration: January 2014, Exercise Price: $87.50 7 FDX150117P00082500 Expiration: January 2015, Exercise Price: $82.50 7 Credit Intermediation and Related Activities American Express Company AXP140118P00040000 Expiration: January 2014, Exercise Price: $40.00 10 AXP140118P00050000 Expiration: January 2014, Exercise Price: $50.00 3 AXP150117P00040000 Expiration: January 2015, Exercise Price: $40.00 10 AXP150117P00050000 Expiration: January 2015, Exercise Price: $50.00 3 Bank of America Corporation BAC140118P00007000 Expiration: January 2014, Exercise Price: $7.00 70 BAC150117P00007000 Expiration: January 2015, Exercise Price: $7.00 70 The Bank of New York Mellon Corporation BK140118P00018000 Expiration: January 2014, Exercise Price: $18.00 25 BK140118P00020000 Expiration: January 2014, Exercise Price: $20.00 12 BK150117P00018000 Expiration: January 2015, Exercise Price: $18.00 25 BK150117P00020000 Expiration: January 2015, Exercise Price: $20.00 10 Capital One Financial Corporation COF140118P00038000 Expiration: January 2014, Exercise Price: $38.00 15 COF150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Citigroup Inc. C140118P00027000 Expiration: January 2014, Exercise Price: $27.00 15 C140118P00032000 Expiration: January 2014, Exercise Price: $32.00 10 C150117P00028000 Expiration: January 2015, Exercise Price: $28.00 15 U.S. Bancorp USB140118P00027000 Expiration: January 2014, Exercise Price: $27.00 40 Wells Fargo & Company WFC140118P00028000 Expiration: January 2014, Exercise Price: $28.00 30 WFC150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Data Processor MasterCard, Inc. - Class A MA150117P00390000 Expiration: January 2015, Exercise Price: $390.00 1 MA150117P00400000 Expiration: January 2015, Exercise Price: $400.00 2 E-Commerce IAC/InterActiveCorp IACI140118P00030000 Expiration: January 2014, Exercise Price: $30.00 10 IACI150117P00030000 Expiration: January 2015, Exercise Price: $30.00 10 Electrical Equipment, Appliance, and Component Manufacturing Corning Inc. GLW140118P00008000 Expiration: January 2014, Exercise Price: $8.00 60 GLW150117P00008000 Expiration: January 2015, Exercise Price: $8.00 60 Whirlpool Corporation WHR140118P00067500 Expiration: January 2014, Exercise Price: $67.50 5 WHR150117P00070000 Expiration: January 2015, Exercise Price: $70.00 5 Fabricated Metal Product Manufacturing McDermott International, Inc. MDR140118P00008000 Expiration: January 2014, Exercise Price: $8.00 80 MDR150117P00008000 Expiration: January 2015, Exercise Price: $8.00 30 Parker Hannifin Corporation PH140118P00075000 Expiration: January 2014, Exercise Price: $75.00 10 Food Services and Drinking Places Starbucks Corporation SBUX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 SBUX150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Yum! Brands, Inc. YUM140118P00047500 Expiration: January 2014, Exercise Price: $47.50 7 YUM140118P00055000 Expiration: January 2014, Exercise Price: $55.00 5 YUM150117P00045000 Expiration: January 2015, Exercise Price: $45.00 7 YUM150117P00047500 Expiration: January 2015, Exercise Price: $47.50 10 Funds, Trusts, and Other Financial Vehicles CBRE Group, Inc. CBG140118P00017000 Expiration: January 2014, Exercise Price: $17.00 10 CBG150117P00017000 Expiration: January 2015, Exercise Price: $17.00 7 Market Vectors Gold Miners ETF GDX140118P00029000 Expiration: January 2014, Exercise Price: $29.00 25 Gaming Las Vegas Sands Corp. LVS140118P00030250 Expiration: January 2014, Exercise Price: $30.25 15 LVS150117P00030250 Expiration: January 2015, Exercise Price: $30.25 15 Wynn Resorts Limited WYNN140118P00080000 Expiration: January 2014, Exercise Price: $80.00 5 WYNN140118P00087500 Expiration: January 2014, Exercise Price: $87.50 5 WYNN150117P00080000 Expiration: January 2015, Exercise Price: $80.00 5 General Merchandise Stores Family Dollar Stores, Inc. FDO140118P00045000 Expiration: January 2014, Exercise Price: $45.00 7 FDO140118P00047500 Expiration: January 2014, Exercise Price: $47.50 10 FDO150117P00042500 Expiration: January 2015, Exercise Price: $42.50 11 J.C. Penney Company, Inc. JCP140118P00008000 Expiration: January 2014, Exercise Price: $8.00 JCP150117P00008000 Expiration: January 2015, Exercise Price: $8.00 50 Macy's, Inc. M140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 M150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Health and Personal Care Stores Walgreen Company WAG140118P00033000 Expiration: January 2014, Exercise Price: $33.00 30 WAG140118P00035000 Expiration: January 2014, Exercise Price: $35.00 5 WAG150117P00033000 Expiration: January 2015, Exercise Price: $33.00 5 Holding Company Leucadia National Corporation LUK2140118P00020000 Expiration: January 2014, Exercise Price: $20.00 20 LUK2150117P00015000 Expiration: January 2015, Exercise Price: $15.00 33 LUK2150117P00020000 Expiration: January 2015, Exercise Price: $20.00 20 Insurance Carriers and Related Activities Aflac, Inc. AFL140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 AFL150117P00038000 Expiration: January 2015, Exercise Price: $38.00 10 AFL150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 American International Group, Inc. AIG140118P00022000 Expiration: January 2014, Exercise Price: $22.00 20 AIG140118P00030000 Expiration: January 2014, Exercise Price: $30.00 10 AIG150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Lincoln National Corporation LNC140118P00018000 Expiration: January 2014, Exercise Price: $18.00 25 LNC150117P00018000 Expiration: January 2015, Exercise Price: $18.00 25 MetLife, Inc. MET140118P00020000 Expiration: January 2014, Exercise Price: $20.00 25 MET140118P00025000 Expiration: January 2014, Exercise Price: $25.00 10 MET140118P00028000 Expiration: January 2014, Exercise Price: $28.00 10 MET150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 Prudential Financial, Inc. PRU140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 PRU150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 UnitedHealth Group Inc. UNH140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 UNH140118P00045000 Expiration: January 2014, Exercise Price: $45.00 5 UNH150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 WellPoint, Inc. WLP140118P00052500 Expiration: January 2014, Exercise Price: $52.50 5 WLP150117P00047500 Expiration: January 2015, Exercise Price: $47.50 15 Leather and Allied Product Manufacturing Coach, Inc. COH140118P00040000 Expiration: January 2014, Exercise Price: $40.00 9 COH150117P00040000 Expiration: January 2015, Exercise Price: $40.00 9 NIKE, Inc. - Class B NKE140118P00042500 Expiration: January 2014, Exercise Price: $42.50 8 NKE150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 NKE150117P00042500 Expiration: January 2015, Exercise Price: $42.50 13 Machinery Manufacturing Cameron International Corporation CAM140118P00038000 Expiration: January 2014, Exercise Price: $38.00 15 CAM150117P00040000 Expiration: January 2015, Exercise Price: $40.00 15 Caterpillar Inc. CAT140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 CAT150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 Cummins Inc. CMI140118P00075000 Expiration: January 2014, Exercise Price: $75.00 8 CMI150117P00075000 Expiration: January 2015, Exercise Price: $75.00 8 Deere & Company DE140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 DE140118P00067500 Expiration: January 2014, Exercise Price: $67.50 5 DE150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 Eaton Corporation PLC ETN150117P00038000 Expiration: January 2015, Exercise Price: $38.00 20 General Electric Company GE150117P00018000 Expiration: January 2015, Exercise Price: $18.00 30 Illinois Tool Works Inc. ITW140118P00040000 Expiration: January 2014, Exercise Price: $40.00 12 ITW150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 Ingersoll-Rand PLC IR140118P00030000 Expiration: January 2014, Exercise Price: $30.00 15 IR150117P00030000 Expiration: January 2015, Exercise Price: $30.00 15 Management of Companies and Enterprises The Goldman Sachs Group, Inc. GS140118P00085000 Expiration: January 2014, Exercise Price: $85.00 5 GS150117P00085000 Expiration: January 2015, Exercise Price: $85.00 5 JPMorgan Chase & Co. JPM140118P00030000 Expiration: January 2014, Exercise Price: $30.00 11 JPM150117P00030000 Expiration: January 2015, Exercise Price: $30.00 11 Merchant Wholesalers, Nondurable Goods Express Scripts Holding Company ESRX140118P00047500 Expiration: January 2014, Exercise Price: $47.50 15 ESRX150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 Ralph Lauren Corporation RL140118P00105000 Expiration: January 2014, Exercise Price: $105.00 5 RL150117P00105000 Expiration: January 2015, Exercise Price: $105.00 5 Mining (except Oil and Gas) Barrick Gold Corporation ABX140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 ABX140118P00025000 Expiration: January 2014, Exercise Price: $25.00 5 ABX150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Freeport-McMoRan Copper & Gold Inc. FCX140118P00023000 Expiration: January 2014, Exercise Price: $23.00 25 FCX150117P00020000 Expiration: January 2015, Exercise Price: $20.00 10 FCX150117P00023000 Expiration: January 2015, Exercise Price: $23.00 15 Newmont Mining Corporation NEM140118P00035000 Expiration: January 2014, Exercise Price: $35.00 10 NEM150117P00030000 Expiration: January 2015, Exercise Price: $30.00 36 Rio Tinto PLC - ADR RIO140118P00037500 Expiration: January 2014, Exercise Price: $37.50 15 RIO150117P00037500 Expiration: January 2015, Exercise Price: $37.50 15 Silver Wheaton Corporation SLW140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 SLW140118P00025000 Expiration: January 2014, Exercise Price: $25.00 9 SLW150117P00023000 Expiration: January 2015, Exercise Price: $23.00 24 Miscellaneous Manufacturing Baxter International Inc. BAX140118P00055000 Expiration: January 2014, Exercise Price: $55.00 20 International Game Technology IGT140118P00010000 Expiration: January 2014, Exercise Price: $10.00 45 IGT150117P00010000 Expiration: January 2015, Exercise Price: $10.00 45 IGT150117P00012000 Expiration: January 2015, Exercise Price: $12.00 20 Non-Store Retailers Amazon.com, Inc. AMZN140118P00160000 Expiration: January 2014, Exercise Price: $160.00 4 AMZN150117P00160000 Expiration: January 2015, Exercise Price: $160.00 4 eBay, Inc. EBAY140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 EBAY140118P00040000 Expiration: January 2014, Exercise Price: $40.00 10 EBAY150117P00033000 Expiration: January 2015, Exercise Price: $33.00 15 Oil and Gas Extraction Anadarko Petroleum Corporation APC140118P00047500 Expiration: January 2014, Exercise Price: $47.50 10 APC150117P00050000 Expiration: January 2015, Exercise Price: $50.00 10 Apache Corporation APA140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 APA150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 Canadian Natural Resources Ltd. CNQ140118P00018000 Expiration: January 2014, Exercise Price: $18.00 25 CNQ150117P00018000 Expiration: January 2015, Exercise Price: $18.00 25 CNQ150117P00020000 Expiration: January 2015, Exercise Price: $20.00 15 CNQ150117P00023000 Expiration: January 2015, Exercise Price: $23.00 10 Encana Corporation ECA140118P00013000 Expiration: January 2014, Exercise Price: $13.00 25 ECA140118P00015000 Expiration: January 2014, Exercise Price: $15.00 15 ECA150117P00013000 Expiration: January 2015, Exercise Price: $13.00 25 ECA150117P00015000 Expiration: January 2015, Exercise Price: $15.00 15 EOG Resources, Inc. EOG140118P00080000 Expiration: January 2014, Exercise Price: $80.00 5 EOG150117P00080000 Expiration: January 2015, Exercise Price: $80.00 5 Marathon Oil Corporation MRO140118P00020000 Expiration: January 2014, Exercise Price: $20.00 25 MRO150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 Occidental Petroleum Corporation OXY140118P00050000 Expiration: January 2014, Exercise Price: $50.00 10 OXY150117P00050000 Expiration: January 2015, Exercise Price: $50.00 10 OXY150117P00055000 Expiration: January 2015, Exercise Price: $55.00 5 OtherInformationServices Google Inc. - Class A GOOG150117P00600000 Expiration: January 2015, Exercise Price: $600.00 1 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. LYV140118P00010000 Expiration: January 2014, Exercise Price: $10.00 50 Petroleum and Coal Products Manufacturing ConocoPhillips COP150117P00042500 Expiration: January 2015, Exercise Price: $42.50 10 COP150117P00045000 Expiration: January 2015, Exercise Price: $45.00 11 Hess Corporation HES140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 HES140118P00047500 Expiration: January 2014, Exercise Price: $47.50 5 HES150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 Phillips 66 PSX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 PSX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 5 PSX150117P00035000 Expiration: January 2015, Exercise Price: $35.00 15 PSX150117P00042000 Expiration: January 2015, Exercise Price: $42.00 5 Valero Energy Corporation VLO140118P00022000 Expiration: January 2014, Exercise Price: $22.00 25 VLO150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 Pharmaceutical and Biotechnology Gilead Sciences, Inc. GILD140118P00023500 Expiration: January 2014, Exercise Price: $23.50 20 GILD150117P00022500 Expiration: January 2015, Exercise Price: $22.50 20 Life Technologies Corporation LIFE140118P00035000 Expiration: January 2014, Exercise Price: $35.00 15 Merck & Co., Inc. MRK140118P00035000 Expiration: January 2014, Exercise Price: $35.00 30 Pipeline Transportation The Williams Companies, Inc. WMB150117P00025000 Expiration: January 2015, Exercise Price: $25.00 40 Primary Metal Manufacturing Nucor Corporation NUE150117P00030000 Expiration: January 2015, Exercise Price: $30.00 45 Professional, Scientific, and Technical Services Computer Sciences Corporation CSC140118P00025000 Expiration: January 2014, Exercise Price: $25.00 20 CSC150117P00025000 Expiration: January 2015, Exercise Price: $25.00 20 Fluor Corporation FLR140118P00040000 Expiration: January 2014, Exercise Price: $40.00 9 FLR140118P00045000 Expiration: January 2014, Exercise Price: $45.00 5 FLR140118P00047500 Expiration: January 2014, Exercise Price: $47.50 4 FLR150117P00040000 Expiration: January 2015, Exercise Price: $40.00 9 FLR150117P00042500 Expiration: January 2015, Exercise Price: $42.50 4 Foster Wheeler AG FWLT140118P00015000 Expiration: January 2014, Exercise Price: $15.00 20 FWLT150117P00015000 Expiration: January 2015, Exercise Price: $15.00 20 The Interpublic Group of Companies, Inc. IPG150117P00008000 Expiration: January 2015, Exercise Price: $8.00 50 SAIC, Inc. SAI140118P00008000 Expiration: January 2014, Exercise Price: $8.00 50 SAI140118P00010000 Expiration: January 2014, Exercise Price: $10.00 25 SAI150117P00008000 Expiration: January 2015, Exercise Price: $8.00 50 Publishing Industries (except Internet) News Corporation - Class A NWSA150117P00022000 Expiration: January 2015, Exercise Price: $22.00 30 Rail Transportation CSX Corporation CSX140118P00017500 Expiration: January 2014, Exercise Price: $17.50 10 CSX150117P00012500 Expiration: January 2015, Exercise Price: $12.50 40 CSX150117P00015000 Expiration: January 2015, Exercise Price: $15.00 30 Norfolk Southern Corporation NSC140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 NSC140118P00060000 Expiration: January 2014, Exercise Price: $60.00 5 NSC150117P00040000 Expiration: January 2015, Exercise Price: $40.00 12 Satellite Telecommunications DISH Network Corp. - Class A DISH140118P00024000 Expiration: January 2014, Exercise Price: $24.00 34 DISH140118P00025000 Expiration: January 2014, Exercise Price: $25.00 10 DISH150117P00024000 Expiration: January 2015, Exercise Price: $24.00 14 Securities, Commodity Contracts, and Other Financial Investments and Related Activities The Charles Schwab Corporation SCHW150117P00012000 Expiration: January 2015, Exercise Price: $12.00 41 CME Group Inc. CME140118P00046000 Expiration: January 2014, Exercise Price: $46.00 7 CME150117P00042500 Expiration: January 2015, Exercise Price: $42.50 11 CME150117P00045000 Expiration: January 2015, Exercise Price: $45.00 7 Morgan Stanley MS140118P00013000 Expiration: January 2014, Exercise Price: $13.00 40 MS140118P00015000 Expiration: January 2014, Exercise Price: $15.00 10 MS150117P00013000 Expiration: January 2015, Exercise Price: $13.00 40 Software Publishers Citrix Systems, Inc. CTXS140118P00045000 Expiration: January 2014, Exercise Price: $45.00 10 CTXS140118P00047500 Expiration: January 2014, Exercise Price: $47.50 5 CTXS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Microsoft Corporation MSFT140118P00023000 Expiration: January 2014, Exercise Price: $23.00 25 MSFT150117P00018000 Expiration: January 2015, Exercise Price: $18.00 25 MSFT150117P00020000 Expiration: January 2015, Exercise Price: $20.00 10 Oracle Corporation ORCL140118P00028000 Expiration: January 2014, Exercise Price: $28.00 10 ORCL150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 ORCL150117P00028000 Expiration: January 2015, Exercise Price: $28.00 10 Support Activities for Mining Halliburton Company HAL140118P00023000 Expiration: January 2014, Exercise Price: $23.00 20 HAL140118P00030000 Expiration: January 2014, Exercise Price: $30.00 4 HAL150117P00023000 Expiration: January 2015, Exercise Price: $23.00 20 HAL150117P00028000 Expiration: January 2015, Exercise Price: $28.00 5 Helmerich & Payne, Inc. HP140118P00045000 Expiration: January 2014, Exercise Price: $45.00 10 HP150117P00042500 Expiration: January 2015, Exercise Price: $42.50 15 Schlumberger Limited SLB140118P00047500 Expiration: January 2014, Exercise Price: $47.50 10 SLB140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 SLB150117P00047500 Expiration: January 2015, Exercise Price: $47.50 10 Support Activities for Transportation Expeditors International of Washington, Inc. EXPD140118P00027500 Expiration: January 2014, Exercise Price: $27.50 15 EXPD150117P00025000 Expiration: January 2015, Exercise Price: $25.00 15 Transportation Equipment Manufacturing The Boeing Company BA140118P00057500 Expiration: January 2014, Exercise Price: $57.50 5 BA150117P00050000 Expiration: January 2015, Exercise Price: $50.00 10 BA150117P00055000 Expiration: January 2015, Exercise Price: $55.00 5 General Dynamics Corporation GD150117P00045000 Expiration: January 2015, Exercise Price: $45.00 10 Harley-Davidson, Inc. HOG140118P00033000 Expiration: January 2014, Exercise Price: $33.00 15 HOG150117P00033000 Expiration: January 2015, Exercise Price: $33.00 15 Johnson Controls, Inc. JCI140118P00020000 Expiration: January 2014, Exercise Price: $20.00 25 JCI150117P00020000 Expiration: January 2015, Exercise Price: $20.00 25 PACCAR Inc. PCAR140118P00028500 Expiration: January 2014, Exercise Price: $28.50 20 PCAR140118P00038500 Expiration: January 2014, Exercise Price: $38.50 10 PCAR150117P00029200 Expiration: January 2015, Exercise Price: $29.20 15 Textron Inc. TXT140118P00017000 Expiration: January 2014, Exercise Price: $17.00 25 TXT140118P00020000 Expiration: January 2014, Exercise Price: $20.00 15 TXT150117P00015000 Expiration: January 2015, Exercise Price: $15.00 25 United Technologies Corporation UTX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 TOTAL PUT OPTIONS WRITTEN (premiums received ($859,618)) $ * - 100 Shares Per Contract. ADR - American Depository Receipt. Disclosures about Derivative Instruments and Hedging Activities at March 31, 2013 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As Would Be Reflected in the Statement of Assets and Liabilities The following is a summary of the fair values of derivative instruments as of March 31, 2013: Assets Liabilities Equity Contracts Description Fair Value Description Fair Value Written Options Written option - contracts, at value Total $- KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Investments - March 31, 2013 (Unaudited) Identifier COMMON STOCKS - 2.60% Shares Value Insurance Carriers and Related Activities - 2.60% AIG American International Group, Inc.* $ TOTAL COMMON STOCKS (cost $1,996,454 ) Principal CONVERTIBLE BONDS - 56.91% Amount Administrative and Support Services - 5.92% WebMD Health Corporation 94770VAH5 2.250%, 03/31/2016# $ 94770VAF9 2.500%, 01/31/2018#^ Computer and Electronic Product Manufacturing - 6.33% 458660AB3 InterDigital, Inc. 2.500%, 03/15/2016 502413AW7 L-3 Communications Holdings, Inc. 3.000%, 08/01/2035# 747906AH8 Quantum Corporation 4.500%, 11/15/2017, Acquired 10/26/2012 at $500,000■ Holding Company - 4.11% 451102AB3 Icahn Enterprises LP 4.000%, 08/15/2013# Mining (except Oil and Gas) - 4.03% B7W1RP3 Kirkland Lake Gold Inc. 6.000%, 06/30/2017 CAD 608753AA7 Molycorp Inc. 3.250%, 06/15/2016# 780287AA6 Royal Gold, Inc. 2.875%, 06/15/2019 Nonmetallic Mineral Product Manufacturing - 6.31% 69073TAQ6 Owens-Brockway Glass Container 3.000%, 06/01/2015, Acquired 7/06/2011-3/15/2013 at $5,149,020#■ Oil and Gas Extraction - 8.78% Arcan Resources Ltd. B4MT4X3 6.250%, 02/28/2016# CAD B57ZB98 6.500%, 10/31/2018# CAD Chesapeake Energy Corporation 165167BW6 2.750%, 11/15/2035# 165167CB1 2.250%, 12/15/2038^ Performing Arts, Spectator Sports, and Related Industries - 3.36% 538034AB5 Live Nation Entertainment, Inc. 2.875%, 07/15/2027# Personal and Laundry Services - 1.79% 758932AA5 Regis Corporation 5.000%, 07/15/2014 Primary Metal Manufacturing - 3.10% 03938LAK0 ArcelorMittal 5.000%, 05/15/2014 Professional, Scientific, and Technical Services - 0.12% 159864AB3 Charles River Laboratories International, Inc. 2.250%, 06/15/2013# Publishing Industries (except Internet) - 4.41% 285512AA7 Electronic Arts, Inc. 0.750%, 07/15/2016 Real Estate - 6.56% 029169AA7 American Real Estate 4.000%, 08/15/2013, Acquired 6/24/2011-10/26/2011 at $345,471#■ Forest City Enterprises, Inc. 345550AK3 3.625%, 10/15/2014# 345550AP2 4.250%, 08/15/2018# Transportation Equipment Manufacturing - 1.24% 63934EAL2 Navistar International Corp. 3.000%, 10/15/2014^ U.S. Equity Exchanges - 0.85% 631103AA6 The NASDAQ OMX Group, Inc. 2.500%, 08/15/2013 TOTAL CONVERTIBLE BONDS (cost $46,345,812 ) CORPORATE BONDS - 22.75% Administrative and Support Services - 0.69% 22025YAK6 Corrections Corp. of America 7.750%, 06/01/2017# Ambulatory Health Care Services - 3.49% 23918KAL2 DaVita, Inc. 6.375%, 11/01/2018#^ General Merchandise Stores - 2.79% J.C. Penney Corp., Inc. 708130AD1 5.650%, 06/01/2020^ 708130AC3 6.375%, 10/15/2036 Mining (except Oil and Gas) - 3.50% 20854PAD1 Consol Energy, Inc. 8.000%, 04/01/2017# Peabody Energy Corporation 704549AK0 6.000%, 11/15/2018 704549AH7 6.500%, 09/15/2020# Oil and Gas Extraction - 1.25% Harvest Operations Corp. B45KCB7 7.250%, 09/30/2013# CAD B45H5R5 7.500%, 05/31/2015# CAD Satellite Telecommunications - 3.77% 25470XAH8 Dish DBS Corp. 4.625%, 07/15/2017^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.79% 52107QAC9 Lazard Group LLC 7.125%, 05/15/2015# 683797AB0 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Utilities - 3.47% 131347BP0 Calpine Corp. 7.250%, 10/15/2017, Acquired 11/15/2011-4/13/2012 at $2,801,641#■ TOTAL CORPORATE BONDS (cost $18,642,790 ) MUNICIPAL BONDS - 0.89% Air Transportation - 0.89% Branson Missouri Regional Airport Transportation Development District 105459AB7 6.000%, 07/01/2025c 105459AC5 6.000%, 07/01/2037c TOTAL MUNICIPAL BONDS (cost $2,245,112 ) EXCHANGE TRADED FUNDS - 1.51% Shares Funds, Trusts, and Other Financial Vehicles - 1.51% BOND PIMCO Total Return ETF TOTAL EXCHANGE TRADED FUNDS (cost $1,211,972 ) Principal SHORT-TERM INVESTMENTS - 7.09% Amount Commercial Paper - 2.66% U.S. Bank N.A., 0.02%, 04/01/2013 $ Money Market Funds - 2.62% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b Principal U.S. Treasury Obligations - 1.81% Amount 912796AG4 United States Treasury Bills Maturity Date: 05/16/2013, Yield to Maturity 0.03% $ TOTAL SHORT-TERM INVESTMENTS (cost $5,870,939) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 4.39% Money Market Funds - 4.39% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.24%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $3,639,340) TOTAL INVESTMENTS - 96.14% (cost $79,952,419)(a) $ Percentages are stated as a percent of net assets. *- Non-income producing security. # - All or a portion of the shares have been committed as collateral for written option contracts. ^ - This security or a portion of this security was out on loan at March 31, 2013.Total loaned securities had a market value of $3,546,570 at March 31, 2013. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 10.81%. c - The security missed January 1, 2012 interest payment and has ceased to accrue income.A forbearance agreement is currently in place. b - The rate quoted is the annualized seven-day yield as of March 31, 2013. CAD - Canadian Dollars. ETF - Exchange Traded Fund. (a) The cost basis of investments for federal tax purposes at March 31, 2013 was as follows:@ Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) @ Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Options Written - March 31, 2013 (Unaudited) Identifier PUT OPTIONS WRITTEN Contracts* Value Accommodation Carnival Corporation CCL140118P00029500 Expiration: January 2014, Exercise Price: $29.50 $ Royal Caribbean Cruises Ltd. RCL140118P00030000 Expiration: January 2014, Exercise Price: $30.00 Administrative and Support Services Expedia, Inc. EXPE140118P00049480 Expiration: January 2014, Exercise Price: $49.48 2 Ambulatory Health Care Services Laboratory Corporation of America Holdings LH130817P00080000 Expiration: August 2013, Exercise Price: $80.00 20 Apparel Manufacturing Cintas Corp. CTAS140118P00037500 Expiration: January 2014, Exercise Price: $37.50 15 L Brands, Inc. LTD140118P00041000 Expiration: January 2014, Exercise Price: $41.00 15 LTD140118P00044000 Expiration: January 2014, Exercise Price: $44.00 2 Asset Management BlackRock, Inc. BLK140118P00160000 Expiration: January 2014, Exercise Price: $160.00 15 The Blackstone Group LP BX140118P00010000 Expiration: January 2014, Exercise Price: $10.00 Brookfield Asset Management Inc. - Class A BAM130622P00035000 Expiration: June 2013, Exercise Price: $35.00 10 Federated Investors, Inc. - Class B FII130420P00015990 Expiration: April 2013, Exercise Price: $15.99 90 FII130420P00017500 Expiration: April 2013, Exercise Price: $17.50 60 FII130420P00018490 Expiration: April 2013, Exercise Price: $18.49 FII130720P00020000 Expiration: July 2013, Exercise Price: $20.00 25 FII130720P00022500 Expiration: July 2013, Exercise Price: $22.50 47 FII131019P00022500 Expiration: October 2013, Exercise Price: $22.50 30 Franklin Resources, Inc. BEN140118P00102000 Expiration: January 2014, Exercise Price: $102.00 10 KKR & Co. LP KKR130622P00013000 Expiration: June 2013, Exercise Price: $13.00 Legg Mason, Inc. LM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 LM140118P00025000 Expiration: January 2014, Exercise Price: $25.00 LM140118P00027000 Expiration: January 2014, Exercise Price: $27.00 18 Oaktree Capital Group LLC OAK130720P00040000 Expiration: July 2013, Exercise Price: $40.00 35 OAK131019P00045000 Expiration: October 2013, Exercise Price: $45.00 65 Beverage and Tobacco Product Manufacturing Anheuser-Busch InBev NV BUD130921P00075000 Expiration: September 2013, Exercise Price: $75.00 50 BUD130921P00080000 Expiration: September 2013, Exercise Price: $80.00 28 Coca-Cola Enterprises Inc. CCE140118P00025000 Expiration: January 2014, Exercise Price: $25.00 Constellation Brands, Inc. - Class A STZ140118P00022500 Expiration: January 2014, Exercise Price: $22.50 STZ140118P00025000 Expiration: January 2014, Exercise Price: $25.00 Molson Coors Brewing Company - Class B TAP140118P00040000 Expiration: January 2014, Exercise Price: $40.00 TAP150117P00040000 Expiration: January 2015, Exercise Price: $40.00 50 PepsiCo, Inc. PEP140118P00060000 Expiration: January 2014, Exercise Price: $60.00 25 PEP140118P00062500 Expiration: January 2014, Exercise Price: $62.50 18 Pernod Ricard SA RI1131220P00090000 Expiration: December 2013, Exercise Price: €90.00 30 Philip Morris International, Inc. PM140118P00082500 Expiration: January 2014, Exercise Price: $82.50 30 PM140118P00087500 Expiration: January 2014, Exercise Price: $87.50 20 PM140118P00090000 Expiration: January 2014, Exercise Price: $90.00 1 Broadcasting Charter Communications, Inc. CHTR130921P00080000 Expiration: September 2013, Exercise Price: $80.00 10 Broadcasting (except Internet) Comcast Corporation - Class A CMCSA 140118P00030000 Expiration: January 2014, Exercise Price: $30.00 70 Discovery Communications, Inc. - Class A DISCA 130420P00050000 Expiration: April 2013, Exercise Price: $50.00 25 62 Grupo Televisa S.A.B. - ADR TV131019P00025000 Expiration: October 2013, Exercise Price: $25.00 75 Starz - Liberty Capital STRZ1 130720P00095000 Expiration: July 2013, Exercise Price: $95.00 12 Time Warner Inc. TWX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 59 TWX140118P00040000 Expiration: January 2014, Exercise Price: $40.00 47 Time Warner Cable Inc. TWC140118P00082500 Expiration: January 2014, Exercise Price: $82.50 39 TWC140118P00087500 Expiration: January 2014, Exercise Price: $87.50 48 Viacom Inc. - Class B VIAB140118P00045000 Expiration: January 2014, Exercise Price: $45.00 30 VIAB140118P00047000 Expiration: January 2014, Exercise Price: $47.00 43 VIAB140118P00057500 Expiration: January 2014, Exercise Price: $57.50 50 The Walt Disney Company DIS140118P00040000 Expiration: January 2014, Exercise Price: $40.00 25 DIS140118P00045000 Expiration: January 2014, Exercise Price: $45.00 2 Building Material and Garden Equipment and Supplies Dealers Lowe's Companies, Inc. LOW140118P00023000 Expiration: January 2014, Exercise Price: $23.00 25 LOW140118P00025000 Expiration: January 2014, Exercise Price: $25.00 4 Chemical Manufacturing Calgon Carbon Corporation CCC131019P00017500 Expiration: October 2013, Exercise Price: $17.50 The Clorox Company CLX140118P00060000 Expiration: January 2014, Exercise Price: $60.00 22 CLX140118P00065000 Expiration: January 2014, Exercise Price: $65.00 5 Kronos Worldwide, Inc. KRO130817P00015000 Expiration: August 2013, Exercise Price: $15.00 Monsanto Company MON140118P00085000 Expiration: January 2014, Exercise Price: $85.00 1 Novo Nordisk A/S NVO130921P00150000 Expiration: September 2013, Exercise Price: $150.00 15 The Procter & Gamble Company PG140118P00057500 Expiration: January 2014, Exercise Price: $57.50 4 Sigma-Aldrich Corporation SIAL130420P00065000 Expiration: April 2013, Exercise Price: $65.00 77 SIAL130720P00065000 Expiration: July 2013, Exercise Price: $65.00 14 SIAL130720P00070000 Expiration: July 2013, Exercise Price: $70.00 4 SIAL131019P00070000 Expiration: October 2013, Exercise Price: $70.00 26 Clothing and Clothing Accessories Stores The Estee Lauder Companies Inc. - Class A EL140118P00047500 Expiration: January 2014, Exercise Price: $47.50 29 EL140118P00055000 Expiration: January 2014, Exercise Price: $55.00 15 Tiffany & Company TIF140118P00045000 Expiration: January 2014, Exercise Price: $45.00 22 TIF140118P00052500 Expiration: January 2014, Exercise Price: $52.50 46 TIF140118P00057500 Expiration: January 2014, Exercise Price: $57.50 70 TIF140118P00062500 Expiration: January 2014, Exercise Price: $62.50 95 Computer and Electronic Product Manufacturing America Movil SAB de C.V. - Series L - ADR AMX140118P00018000 Expiration: January 2014, Exercise Price: $18.00 AMX140118P00020000 Expiration: January 2014, Exercise Price: $20.00 Apple Inc. AAPL140118P00440000 Expiration: January 2014, Exercise Price: $440.00 3 AAPL7 140118P00440000 Expiration: January 2014, Exercise Price: $440.00d 1 AAPL140118P00450000 Expiration: January 2014, Exercise Price: $450.00 15 Bruker Corporation BRKR130921P00015000 Expiration: September 2013, Exercise Price: $15.00 70 Rockwell Collins, Inc. COL130420P00045000 Expiration: April 2013, Exercise Price: $45.00 12 90 COL130720P00050000 Expiration: July 2013, Exercise Price: $50.00 56 COL131019P00050000 Expiration: October 2013, Exercise Price: $50.00 10 Vicor Corporation VICR131019P00005000 Expiration: October 2013, Exercise Price: $5.00 Construction of Buildings Lennar Corporation - Class A LEN140118P00030000 Expiration: January 2014, Exercise Price: $30.00 3 Couriers and Messengers FedEx Corp. FDX140118P00070000 Expiration: January 2014, Exercise Price: $70.00 6 FDX140118P00075000 Expiration: January 2014, Exercise Price: $75.00 10 FDX140118P00077500 Expiration: January 2014, Exercise Price: $77.50 10 FDX140118P00087500 Expiration: January 2014, Exercise Price: $87.50 69 United Parcel Service, Inc. - Class B UPS140118P00062500 Expiration: January 2014, Exercise Price: $62.50 8 UPS140118P00070000 Expiration: January 2014, Exercise Price: $70.00 11 UPS140118P00072500 Expiration: January 2014, Exercise Price: $72.50 61 UPS140118P00075000 Expiration: January 2014, Exercise Price: $75.00 21 UPS140118P00077500 Expiration: January 2014, Exercise Price: $77.50 11 Credit Intermediation and Related Activities Altisource Portfolio Solutions SA ASPS131019P00060000 Expiration: October 2013, Exercise Price: $60.00 36 American Express Company AXP140118P00050000 Expiration: January 2014, Exercise Price: $50.00 60 AXP140118P00055000 Expiration: January 2014, Exercise Price: $55.00 10 BOK Financial Corporation BOKF130921P00050000 Expiration: September 2013, Exercise Price: $50.00 12 Citigroup Inc. C140118P00035000 Expiration: January 2014, Exercise Price: $35.00 50 M&T Bank Corporation MTB130720P00080000 Expiration: July 2013, Exercise Price: $80.00 10 MTB131019P00095000 Expiration: October 2013, Exercise Price: $95.00 35 Northern Trust Corp. NTRS140118P00040000 Expiration: January 2014, Exercise Price: $40.00 71 State Street Corporation STT140118P00035000 Expiration: January 2014, Exercise Price: $35.00 11 Wells Fargo & Company WFC140118P00028000 Expiration: January 2014, Exercise Price: $28.00 80 WFC140118P00030000 Expiration: January 2014, Exercise Price: $30.00 30 WFC140118P00032000 Expiration: January 2014, Exercise Price: $32.00 3 Defense CACI International Inc. - Class A CACI130622P00050000 Expiration: June 2013, Exercise Price: $50.00 26 CACI130921P00047500 Expiration: September 2013, Exercise Price: $47.50 18 CACI130921P00050000 Expiration: September 2013, Exercise Price: $50.00 27 Northrop Grumman Corporation NOC140118P00060000 Expiration: January 2014, Exercise Price: $60.00 20 E-Commerce IAC/InterActiveCorp IACI130420P00045000 Expiration: April 2013, Exercise Price: $45.00 50 IACI130720P00035000 Expiration: July 2013, Exercise Price: $35.00 IACI131019P00035000 Expiration: October 2013, Exercise Price: $35.00 30 Electric Power Distribution GDF Suez GA1131220P00014000 Expiration: December 2013, Exercise Price: €14.00 RWE AG RWE131220P00028000 Expiration: December 2013, Exercise Price: €28.00 EuropeanExchanges Deutsche Boerse AG DB1131220P00044000 Expiration: December 2013, Exercise Price: €44.00 Fabricated Metal Product Manufacturing Danaher Corporation DHR140118P00045000 Expiration: January 2014, Exercise Price: $45.00 85 DHR140118P00052500 Expiration: January 2014, Exercise Price: $52.50 52 McDermott International, Inc. MDR140118P00010000 Expiration: January 2014, Exercise Price: $10.00 MDR140118P00012000 Expiration: January 2014, Exercise Price: $12.00 MDR150117P00010000 Expiration: January 2015, Exercise Price: $10.00 46 Food Manufacturing Archer-Daniels-Midland Company ADM140118P00023000 Expiration: January 2014, Exercise Price: $23.00 25 ADM140118P00025000 Expiration: January 2014, Exercise Price: $25.00 Bunge Limited BG140118P00055000 Expiration: January 2014, Exercise Price: $55.00 46 BG140118P00057500 Expiration: January 2014, Exercise Price: $57.50 7 BG140118P00062500 Expiration: January 2014, Exercise Price: $62.50 14 BG140118P00067500 Expiration: January 2014, Exercise Price: $67.50 32 BG140118P00070000 Expiration: January 2014, Exercise Price: $70.00 29 Kellogg Company K140118P00050000 Expiration: January 2014, Exercise Price: $50.00 37 Mead Johnson Nutrition Company MJN140118P00060000 Expiration: January 2014, Exercise Price: $60.00 58 MJN140118P00065000 Expiration: January 2014, Exercise Price: $65.00 48 MJN140118P00070000 Expiration: January 2014, Exercise Price: $70.00 12 Mondelez International Inc. - Class A MDLZ1 140118P00035000 Expiration: January 2014, Exercise Price: $35.00 30 MDLZ1 140118P00040000 Expiration: January 2014, Exercise Price: $40.00 2 76 Food Services and Drinking Places Starbucks Corporation SBUX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 SBUX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 2 SBUX150117P00030000 Expiration: January 2015, Exercise Price: $30.00 30 Funds, Trusts, and Other Financial Vehicles iShares MSCI Japan Index Fund EWJ140118P00009000 Expiration: January 2014, Exercise Price: $9.00 iShares Russell 2000 Value Index Fund IWM140118P00079000 Expiration: January 2014, Exercise Price: $79.00 1 Market Vectors Gold Miners ETF GDX140118P00038000 Expiration: January 2014, Exercise Price: $38.00 28 GDX140118P00040000 Expiration: January 2014, Exercise Price: $40.00 5 GDX140118P00043000 Expiration: January 2014, Exercise Price: $43.00 GDX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 23 Market Vectors Junior Gold Miners ETF GDXJ140118P00017000 Expiration: January 2014, Exercise Price: $17.00 GDXJ140118P00018000 Expiration: January 2014, Exercise Price: $18.00 SPDR S&P rust SPY140118P00135000 Expiration: January 2014, Exercise Price: $135.00 20 SPY140118P00138000 Expiration: January 2014, Exercise Price: $138.00 20 SPY141220P00140000 Expiration: December 2014, Exercise Price: $140.00 1 Gaming Las Vegas Sands Corp. LVS140118P00027250 Expiration: January 2014, Exercise Price: $27.25 70 LVS140118P00032250 Expiration: January 2014, Exercise Price: $32.25 32 LVS140118P00035250 Expiration: January 2014, Exercise Price: $35.25 3 LVS140118P00042250 Expiration: January 2014, Exercise Price: $42.25 52 Wynn Resorts Limited WYNN140118P00062500 Expiration: January 2014, Exercise Price: $62.50 46 WYNN140118P00067500 Expiration: January 2014, Exercise Price: $67.50 12 WYNN140118P00072500 Expiration: January 2014, Exercise Price: $72.50 8 WYNN140118P00087500 Expiration: January 2014, Exercise Price: $87.50 4 WYNN140118P00095000 Expiration: January 2014, Exercise Price: $95.00 8 General Merchandise Stores Family Dollar Stores, Inc. FDO140118P00050000 Expiration: January 2014, Exercise Price: $50.00 FDO140118P00052500 Expiration: January 2014, Exercise Price: $52.50 6 Sears Holdings Corporation SHLD140118P00030420 Expiration: January 2014, Exercise Price: $30.42 54 SHLD140118P00047920 Expiration: January 2014, Exercise Price: $47.92 27 SHLD140222P00030420 Expiration: February 2014, Exercise Price: $30.42 23 SHLD140621P00047920 Expiration: June 2014, Exercise Price: $47.92 2 Heavy and Civil Engineering Construction Bouygues SA EN1131220P00020000 Expiration: December 2013, Exercise Price: €20.00 Holding Company Berkshire Hathaway Inc. - Class B BRKB140118P00080000 Expiration: January 2014, Exercise Price: $80.00 23 Leucadia National Corporation LUK1130622P00020000 Expiration: June 2013, Exercise Price: $20.00 LUK130921P00022500 Expiration: September 2013, Exercise Price: $22.50 40 Insurance Carriers and Related Activities American International Group, Inc. AIG140118P00030000 Expiration: January 2014, Exercise Price: $30.00 71 Greenlight Capital Re, Ltd. - Class A GLRE130518P00022500 Expiration: May 2013, Exercise Price: $22.50 85 GLRE130817P00025000 Expiration: August 2013, Exercise Price: $25.00 45 Loews Corporation L130921P00040000 Expiration: September 2013, Exercise Price: $40.00 70 Marsh & McLennan Companies, Inc. MMC140118P00025000 Expiration: January 2014, Exercise Price: $25.00 16 UnitedHealth Group Inc. UNH140118P00047000 Expiration: January 2014, Exercise Price: $47.00 60 W. R. Berkley Corporation WRB130720P00040000 Expiration: July 2013, Exercise Price: $40.00 75 Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) Hugoton Royalty Trust HGT130518P00007500 Expiration: May 2013, Exercise Price: $7.50 HGT130817P00007500 Expiration: August 2013, Exercise Price: $7.50 San Juan Basin Royalty Trust SJT130420P00012500 Expiration: April 2013, Exercise Price: $12.50 SJT131019P00012500 Expiration: October 2013, Exercise Price: $12.50 60 Management of Companies and Enterprises Cheung Kong (Holdings) Limited 19HK131230P00090000 Expiration: December 2013, Exercise Price: HKD $90.00e 42 JPMorgan Chase & Co. JPM140118P00030000 Expiration: January 2014, Exercise Price: $30.00 JPM140118P00032000 Expiration: January 2014, Exercise Price: $32.00 25 JPM140118P00035000 Expiration: January 2014, Exercise Price: $35.00 12 Power Corporation of Canada POW131019P00026000 Expiration: October 2013, Exercise Price: CAD $26.00 90 Swire Pacific LTD - Class A 1HK131230P00110000 Expiration: December 2013, Exercise Price: HKD $110.00f 50 Merchant Wholesalers, Nondurable Goods Express Scripts Holding Company ESRX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 20 ESRX140118P00052500 Expiration: January 2014, Exercise Price: $52.50 40 McCormick & Company, Inc. MKC130921P00055000 Expiration: September 2013, Exercise Price: $55.00 80 Mining (except Oil and Gas) AuRico Gold Inc. AUQ130921P00006000 Expiration: September 2013, Exercise Price: $6.00 AUQ140118P00005000 Expiration: January 2014, Exercise Price: $5.00 70 AUQ140118P00007000 Expiration: January 2014, Exercise Price: $7.00 Barrick Gold Corporation ABX140118P00030000 Expiration: January 2014, Exercise Price: $30.00 ABX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 11 ABX140118P00040000 Expiration: January 2014, Exercise Price: $40.00 25 ABX140118P00045000 Expiration: January 2014, Exercise Price: $45.00 9 Cameco Corporation CCJ140118P00015000 Expiration: January 2014, Exercise Price: $15.00 65 CCJ140118P00017000 Expiration: January 2014, Exercise Price: $17.00 79 CCJ140118P00020000 Expiration: January 2014, Exercise Price: $20.00 Dominion Diamond Corporation DDC130518P00010000 Expiration: May 2013, Exercise Price: $10.00 30 DDC130518P00012500 Expiration: May 2013, Exercise Price: $12.50 25 DDC130817P00012500 Expiration: August 2013, Exercise Price: $12.50 DDC130817P00015000 Expiration: August 2013, Exercise Price: $15.00 Franco-Nevada Corporation FNV130720P00045000 Expiration: July 2013, Exercise Price: $45.00 FNV131019P00040000 Expiration: October 2013, Exercise Price: $40.00 37 Freeport-McMoRan Copper & Gold Inc. FCX140118P00030000 Expiration: January 2014, Exercise Price: $30.00 FCX140118P00033000 Expiration: January 2014, Exercise Price: $33.00 FCX140118P00035000 Expiration: January 2014, Exercise Price: $35.00 2 Harmony Gold Mining Company Limited HMY130817P00007000 Expiration: August 2013, Exercise Price: $7.00 80 Natural Resource Partners L.P. NRP130720P00020000 Expiration: July 2013, Exercise Price: $20.00 NRP131019P00020000 Expiration: October 2013, Exercise Price: $20.00 30 Newmont Mining Corporation NEM140118P00040000 Expiration: January 2014, Exercise Price: $40.00 NEM140118P00045000 Expiration: January 2014, Exercise Price: $45.00 6 NEM140118P00050000 Expiration: January 2014, Exercise Price: $50.00 18 NovaGold Resources Inc. NG140118P00003500 Expiration: January 2014, Exercise Price: $3.50 80 NG140118P00004000 Expiration: January 2014, Exercise Price: $4.00 NG140118P00005000 Expiration: January 2014, Exercise Price: $5.00 NG1140118P00005000 Expiration: January 2014, Exercise Price: $5.00 NG1140118P00007000 Expiration: January 2014, Exercise Price: $7.00 Rio Tinto PLC - ADR RIO140118P00032500 Expiration: January 2014, Exercise Price: $32.50 35 RIO140118P00037500 Expiration: January 2014, Exercise Price: $37.50 36 RIO140118P00045000 Expiration: January 2014, Exercise Price: $45.00 14 RIO140118P00050000 Expiration: January 2014, Exercise Price: $50.00 99 Royal Gold, Inc. RGLD140118P00060000 Expiration: January 2014, Exercise Price: $60.00 52 RGLD140118P00065000 Expiration: January 2014, Exercise Price: $65.00 14 RGLD140118P00075000 Expiration: January 2014, Exercise Price: $75.00 25 Silver Wheaton Corporation SLW140118P00025000 Expiration: January 2014, Exercise Price: $25.00 SLW140118P00030000 Expiration: January 2014, Exercise Price: $30.00 50 Vale SA VALE140118P00018000 Expiration: January 2014, Exercise Price: $18.00 Miscellaneous Manufacturing 3M Co. MMM140118P00080000 Expiration: January 2014, Exercise Price: $80.00 10 MMM140118P00090000 Expiration: January 2014, Exercise Price: $90.00 33 International Game Technology IGT140118P00010000 Expiration: January 2014, Exercise Price: $10.00 IGT140118P00013000 Expiration: January 2014, Exercise Price: $13.00 IGT150117P00010000 Expiration: January 2015, Exercise Price: $10.00 20 Motion Picture and Sound Recording Industries DreamWorks Animation SKG, Inc. - Class A DWA130622P00015000 Expiration: June 2013, Exercise Price: $15.00 DWA130622P00017500 Expiration: June 2013, Exercise Price: $17.50 9 DWA130921P00015000 Expiration: September 2013, Exercise Price: $15.00 82 DWA130921P00017500 Expiration: September 2013, Exercise Price: $17.50 Motor Vehicle and Parts Dealers AutoNation, Inc. AN130420P00039000 Expiration: April 2013, Exercise Price: $39.00 AN130720P00038000 Expiration: July 2013, Exercise Price: $38.00 30 Non-Store Retailers eBay, Inc. EBAY140118P00045000 Expiration: January 2014, Exercise Price: $45.00 2 Sotheby's BID140118P00023000 Expiration: January 2014, Exercise Price: $23.00 BID140118P00030000 Expiration: January 2014, Exercise Price: $30.00 65 Oil and Gas Extraction Canadian Natural Resources Ltd. CNQ140118P00025000 Expiration: January 2014, Exercise Price: $25.00 76 CNQ140118P00028000 Expiration: January 2014, Exercise Price: $28.00 CNQ140118P00030000 Expiration: January 2014, Exercise Price: $30.00 23 Canadian Oil Sands Ltd. COS140118P00020000 Expiration: January 2014, Exercise Price: CAD $20.00 Cenovus Energy Inc. CVE130921P00030000 Expiration: September 2013, Exercise Price: $30.00 85 Encana Corporation ECA140118P00018000 Expiration: January 2014, Exercise Price: $18.00 ECA140118P00020000 Expiration: January 2014, Exercise Price: $20.00 31 ECA140118P00022000 Expiration: January 2014, Exercise Price: $22.00 5 EXCO Resources, Inc. XCO140118P00005000 Expiration: January 2014, Exercise Price: $5.00 XCO140118P00007000 Expiration: January 2014, Exercise Price: $7.00 75 Imperial Oil Ltd. IMO130518P00040000 Expiration: May 2013, Exercise Price: $40.00 90 IMO130817P00040000 Expiration: August 2013, Exercise Price: $40.00 Occidental Petroleum Corporation OXY140118P00055000 Expiration: January 2014, Exercise Price: $55.00 91 OXY140118P00075000 Expiration: January 2014, Exercise Price: $75.00 40 Penn West Petroleum Ltd. PWE130622P00012000 Expiration: June 2013, Exercise Price: $12.00 65 PWE130921P00010000 Expiration: September 2013, Exercise Price: $10.00 SandRidge Energy Inc. SD140118P00005000 Expiration: January 2014, Exercise Price: $5.00 Sasol Ltd. - ADR SSL130622P00040000 Expiration: June 2013, Exercise Price: $40.00 StatoilHydro ASA - ADR STO130420P00022500 Expiration: April 2013, Exercise Price: $22.50 50 STO130720P00022500 Expiration: July 2013, Exercise Price: $22.50 88 STO131019P00022500 Expiration: October 2013, Exercise Price: $22.50 Suncor Energy, Inc. SU140118P00025000 Expiration: January 2014, Exercise Price: $25.00 12 SU140118P00030000 Expiration: January 2014, Exercise Price: $30.00 SU140118P00032000 Expiration: January 2014, Exercise Price: $32.00 Total SA - ADR TOT140118P00040000 Expiration: January 2014, Exercise Price: $40.00 14 TOT140118P00042500 Expiration: January 2014, Exercise Price: $42.50 16 TOT140118P00045000 Expiration: January 2014, Exercise Price: $45.00 35 TOT140118P00047500 Expiration: January 2014, Exercise Price: $47.50 90 TOT140118P00050000 Expiration: January 2014, Exercise Price: $50.00 13 WPX Energy Inc. WPX140118P00012500 Expiration: January 2014, Exercise Price: $12.50 WPX140118P00015000 Expiration: January 2014, Exercise Price: $15.00 Petroleum and Coal Products Manufacturing Exxon Mobil Corporation XOM140118P00082500 Expiration: January 2014, Exercise Price: $82.50 20 XOM140118P00087500 Expiration: January 2014, Exercise Price: $87.50 1 Hess Corporation HES140118P00055000 Expiration: January 2014, Exercise Price: $55.00 Murphy Oil Corporation MUR140118P00052500 Expiration: January 2014, Exercise Price: $52.50 MUR140118P00055000 Expiration: January 2014, Exercise Price: $55.00 14 Pharmaceutical and Biotechnology Novartis AG - ADR NVS140118P00050000 Expiration: January 2014, Exercise Price: $50.00 15 Sanofi - ADR SNY130622P00040000 Expiration: June 2013, Exercise Price: $40.00 25 SNY130622P00041000 Expiration: June 2013, Exercise Price: $41.00 5 SNY130921P00041000 Expiration: September 2013, Exercise Price: $41.00 95 Primary Metal Manufacturing ArcelorMittal MT140118P00013000 Expiration: January 2014, Exercise Price: $13.00 MT140118P00015000 Expiration: January 2014, Exercise Price: $15.00 Mueller Industries, Inc. MLI130921P00050000 Expiration: September 2013, Exercise Price: $50.00 10 Professional, Scientific, and Technical Services Automatic Data Processing, Inc. ADP140118P00050000 Expiration: January 2014, Exercise Price: $50.00 52 ADP140118P00052500 Expiration: January 2014, Exercise Price: $52.50 3 Charles River Laboratories International, Inc. CRL130518P00030000 Expiration: May 2013, Exercise Price: $30.00 90 CRL130817P00030000 Expiration: August 2013, Exercise Price: $30.00 50 Publishing Industries (except Internet) News Corporation - Class A NWSA140118P00022000 Expiration: January 2014, Exercise Price: $22.00 84 Rail Transportation Canadian National Railway Company CNI130720P00085000 Expiration: July 2013, Exercise Price: $85.00 2 95 CNI130720P00090000 Expiration: July 2013, Exercise Price: $90.00 7 Canadian Pacific Railway Limited CP130622P00075000 Expiration: June 2013, Exercise Price: $75.00 19 CP130622P00090000 Expiration: June 2013, Exercise Price: $90.00 20 CSX Corporation CSX140118P00017500 Expiration: January 2014, Exercise Price: $17.50 69 CSX140118P00020000 Expiration: January 2014, Exercise Price: $20.00 Norfolk Southern Corporation NSC140118P00057500 Expiration: January 2014, Exercise Price: $57.50 22 NSC140118P00060000 Expiration: January 2014, Exercise Price: $60.00 8 NSC140118P00062500 Expiration: January 2014, Exercise Price: $62.50 56 NSC140118P00065000 Expiration: January 2014, Exercise Price: $65.00 15 Union Pacific Corporation UNP140118P00095000 Expiration: January 2014, Exercise Price: $95.00 11 UNP140118P00100000 Expiration: January 2014, Exercise Price: $100.00 5 Real Estate General Growth Properties, Inc. GGP140118P00017000 Expiration: January 2014, Exercise Price: $17.00 Vornado Realty Trust - REIT VNO140118P00079000 Expiration: January 2014, Exercise Price: $79.00 1 Restaurants The Wendy's Company WEN130518P00004000 Expiration: May 2013, Exercise Price: $4.00 WEN130817P00005000 Expiration: August 2013, Exercise Price: $5.00 Satellite Telecommunications DISH Network Corp. - Class A DISH140118P00029000 Expiration: January 2014, Exercise Price: $29.00 3 Securities, Commodity Contracts, and Other Financial Investments and Related Activities CBOE Holdings Inc. CBOE140118P00024250 Expiration: January 2014, Exercise Price: $24.25 33 CBOE140118P00026250 Expiration: January 2014, Exercise Price: $26.25 82 The Carlyle Group LP CG130921P00025000 Expiration: September 2013, Exercise Price: $25.00 CG130921P00030000 Expiration: September 2013, Exercise Price: $30.00 The Charles Schwab Corporation SCHW140118P00012000 Expiration: January 2014, Exercise Price: $12.00 SCHW140118P00015000 Expiration: January 2014, Exercise Price: $15.00 CME Group Inc. CME140118P00042000 Expiration: January 2014, Exercise Price: $42.00 28 CME140118P00048000 Expiration: January 2014, Exercise Price: $48.00 75 CME140118P00052000 Expiration: January 2014, Exercise Price: $52.00 2 CME150117P00047500 Expiration: January 2015, Exercise Price: $47.50 25 Interactive Brokers Group, Inc. - Class A IBKR140118P00012000 Expiration: January 2014, Exercise Price: $12.00 Invesco Ltd. IVZ130420P00023000 Expiration: April 2013, Exercise Price: $23.00 47 IVZ130720P00022000 Expiration: July 2013, Exercise Price: $22.00 IVZ131019P00026000 Expiration: October 2013, Exercise Price: $26.00 Morgan Stanley MS140118P00015000 Expiration: January 2014, Exercise Price: $15.00 MS140118P00017000 Expiration: January 2014, Exercise Price: $17.00 Support Activities for Mining Halliburton Company HAL140118P00030000 Expiration: January 2014, Exercise Price: $30.00 Support Activities for Transportation The Brinks Company BCO130921P00025000 Expiration: September 2013, Exercise Price: $25.00 Expeditors International of Washington, Inc. EXPD140118P00030000 Expiration: January 2014, Exercise Price: $30.00 EXPD140118P00035000 Expiration: January 2014, Exercise Price: $35.00 84 EXPD150117P00035000 Expiration: January 2015, Exercise Price: $35.00 30 Telecommunications DIRECTV DTV140118P00043000 Expiration: January 2014, Exercise Price: $43.00 15 DTV140118P00050000 Expiration: January 2014, Exercise Price: $50.00 2 Vivendi EX1131220P00015000 Expiration: December 2013, Exercise Price: €15.00 VVU131220P00015000 Expiration: December 2013, Exercise Price: €15.00 50 Vodafone Group PLC - ADR VOD140118P00023000 Expiration: January 2014, Exercise Price: $23.00 Transportation Equipment Manufacturing The Boeing Company BA140118P00062500 Expiration: January 2014, Exercise Price: $62.50 31 BA140118P00065000 Expiration: January 2014, Exercise Price: $65.00 14 BA140118P00067500 Expiration: January 2014, Exercise Price: $67.50 9 BA140118P00070000 Expiration: January 2014, Exercise Price: $70.00 12 BA140118P00072500 Expiration: January 2014, Exercise Price: $72.50 1 Federal-Mogul Corporation FDML130420P00010000 Expiration: April 2013, Exercise Price: $10.00 General Dynamics Corporation GD140118P00057500 Expiration: January 2014, Exercise Price: $57.50 20 GD140118P00060000 Expiration: January 2014, Exercise Price: $60.00 25 GD140118P00062500 Expiration: January 2014, Exercise Price: $62.50 60 Honda Motor Co., LTD. - ADR HMC130720P00030000 Expiration: July 2013, Exercise Price: $30.00 80 Toyota Motor Corporation - ADR TM140118P00070000 Expiration: January 2014, Exercise Price: $70.00 16 TM140118P00075000 Expiration: January 2014, Exercise Price: $75.00 14 TM140118P00087500 Expiration: January 2014, Exercise Price: $87.50 25 U.S. Equity Exchanges The NASDAQ OMX Group, Inc. NDAQ140118P00020000 Expiration: January 2014, Exercise Price: $20.00 30 NDAQ140118P00023000 Expiration: January 2014, Exercise Price: $23.00 NDAQ140118P00025000 Expiration: January 2014, Exercise Price: $25.00 NDAQ140118P00027000 Expiration: January 2014, Exercise Price: $27.00 51 NYSE Euronext NYX140118P00023000 Expiration: January 2014, Exercise Price: $23.00 74 NYX140118P00025000 Expiration: January 2014, Exercise Price: $25.00 4 Utilities Cadiz Inc. CDZI130518P00007500 Expiration: May 2013, Exercise Price: $7.50 FirstEnergy Corp. FE140118P00040000 Expiration: January 2014, Exercise Price: $40.00 75 National Grid PLC - ADR NGG130622P00050000 Expiration: June 2013, Exercise Price: $50.00 32 Veolia Environnement - ADR VE130420P00010000 Expiration: April 2013, Exercise Price: $10.00 VE130720P00010000 Expiration: July 2013, Exercise Price: $10.00 VE130720P00012500 Expiration: July 2013, Exercise Price: $12.50 90 Waste Management and Remediation Services Republic Services, Inc. RSG130420P00025000 Expiration: April 2013, Exercise Price: $25.00 50 RSG130720P00030000 Expiration: July 2013, Exercise Price: $30.00 Waste Management, Inc. WM140118P00025000 Expiration: January 2014, Exercise Price: $25.00 35 WM140118P00030000 Expiration: January 2014, Exercise Price: $30.00 57 TOTAL PUT OPTIONS WRITTEN (premiums received ($5,693,992)) $ * - 100 Shares Per Contract unless otherwise noted. € - Euros. d - 10 Shares Per Contract. e- 500 Shares Per Contract. f - 1,000 Share Per Contract. ADR- American Depository Receipt. ETF- Exchange Traded Fund. HKD- Hong Kong Dollars. CAD- Candadian Dollars. REIT - Real Estate Investment Trust. Disclosures about Derivative Instruments and Hedging Activities at March 31, 2013 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As Would Be Reflected in the Statement of Assets and Liabilities The following is a summary of the fair values of derivative instruments as of March 31, 2013: Assets Liabilities Equity Contracts Description Fair Value Description Fair Value Written Options Written option - contracts, at value Total $- KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Securities Sold Short - March 31, 2013 (Unaudited) Identifier WARRANTS Shares Value Insurance Carriers and Related Activities AIG/WS American International Group, Inc. $ TOTAL SECURITIES SOLD SHORT (proceeds $786,382) $ Security Valuation March 31, 2013 Summary of Fair Value Exposure at Master Portfolio securities that are listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the day the valuation is made. Price information on listed securities is taken from the exchange where the security is primarily traded. All equity securities that are traded using the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) are valued using the NASDAQ Official Closing Price (“NOCP”). In the event market quotations are not readily available or if events occur that may materially affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the NYSE, “fair value” will be determined. Unlisted U.S. securities and listed U.S. securities not traded on the valuation date for which market quotations are readily available are valued at the last bid price. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. If the composite option price is not available, the mean between the highest bid and the lowest asked quotations at the close of the exchanges will be used. If none of the above are available, exchange traded options are valued at the last quoted sales price. Non-exchange traded options for which over-the-counter quotations are not readily available are valued at the mean of the current bid and asked prices. Fixed-income securities (other than obligations having a maturity of 60 days or less) are normally valued on the basis of quotes obtained from pricing services, which take into account appropriate factors such as institutional-sized trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no quotations are readily available (including restricted securities) will be valued in good faith at fair value using methods determined by the Board of Trustees of the Master Portfolios. In determining the fair value of a security, the Board of Trustees shall take into account the relevant factors and surrounding circumstances, which may include: (i) the nature and pricing history (if any) of the security; (ii) whether any dealer quotations for the security are available; (iii) possible valuation methodologies that could be used to determine the fair value of the security; (iv) the recommendation of the portfolio manager of the Portfolios with respect to the valuation of the security; (v) whether the same or similar securities are held by other funds managed by the Advisor or other funds and the method used to price the security in those funds; (vi) the extent to which the fair value to be determined for the security will result from the use of data or formula produced by third parties independent of the Advisor; (vii) the liquidity or illiquidity of the market for the security; and (viii) the value of a foreign security traded on other foreign markets. Various inputs are used in determining the value of the Master Portfolios' investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that a Master Portfolio has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing a Master Portfolio's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The Internet Portfolio The following is a summary of the inputs used to value the The Internet Portfolio's net assets as of March 31, 2013: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $
